Case 3:19-cv-00130-VAB Document 1 Filed 01/28/19 Page 1 of 72
         Case 3:19-cv-00130-VAB Document 1 Filed 01/28/19 Page 2 of 72



                       IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

  JEFFREY GILBERT, derivatively on behalf of
  SYNCHRONY FINANCIAL,
                                                        C.A. No. ________________
         Plaintiff,

         vs.

  MARGARET M. KEANE, BRIAN D. DOUBLES, DEMAND FOR JURY TRIAL
  PAGET L. ALVES, ARTHUR W. COVIELLO,
  JR., WILLIAM W. GRAYLIN, ROY A.
  GUTHRIE,    RICHARD   C.   HARTNACK,
  JEFFREY G. NAYLOR, LAUREL J. RICHIE, and
  OLYMPIA J. SNOWE,

         Defendants,

         and

  SYNCHRONY FINANCIAL,

         Nominal Defendant.


                VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                       INTRODUCTION

       Plaintiff Jeffrey Gilbert (“Plaintiff”), by his undersigned attorneys, derivatively and on

behalf of Nominal Defendant Synchrony Financial (“Synchrony” or the “Company”), files this

Verified Shareholder Derivative Complaint against Individual Defendants Margaret M. Keane,

Brian D. Doubles, Paget L. Alves, Arthur W. Coviello, Jr., William W. Graylin, Roy A. Guthrie,

Richard C. Hartnack, Jeffrey G. Naylor, Laurel J. Richie, and Olympia J. Snowe (collectively, the

“Individual Defendants,” and together with Synchrony, the “Defendants”) for breaches of their

fiduciary duties as directors and/or officers of Synchrony, unjust enrichment, waste of corporate

assets, and violations of Sections 14(a), 10(b) and 20(a) of the Securities Exchange Act of 1934

(the “Exchange Act”). As for his complaint against the Individual Defendants, Plaintiff alleges the
                                               1
                           Verified Shareholder Derivative Complaint
            Case 3:19-cv-00130-VAB Document 1 Filed 01/28/19 Page 3 of 72



following based upon personal knowledge as to himself and him own acts, and information and

belief as to all other matters, based upon, inter alia, the investigation conducted by and through

Plaintiff’s attorneys, which included, among other things, a review of the Defendants’ public

documents, conference calls, and announcements made by Defendants, United States Securities

and Exchange Commission (“SEC”) filings, wire and press releases published by and regarding

Synchrony, legal filings, news reports, securities analysts’ reports and advisories about the

Company, and information readily obtainable on the Internet. Plaintiff believes that substantial

evidentiary support will exist for the allegations set forth herein after a reasonable opportunity for

discovery.

                                  NATURE OF THE ACTION

       1.       This is a shareholder derivative action that seeks to remedy wrongdoing committed

by Synchrony’s directors and officers from October 21, 2016 through the present (the “Relevant

Period”).

       2.       Synchrony is a consumer financial services company that delivers customized

financing programs across industries including retail, health, auto, travel and home, along with

consumer banking products. The Company provides a range of credit products through its

financing programs which it has established with a diverse group of national and regional retailers,

local merchants, manufacturers, buying groups, industry associations, and healthcare service

providers.

       3.       Synchrony offers its credit products primarily through its wholly-owned subsidiary,

Synchrony Bank. Through Synchrony Bank, the Company additionally offers a range of deposit

products insured by the Federal Deposit Insurance Corporation directly to retail and commercial

customers.



                                                2
                            Verified Shareholder Derivative Complaint
            Case 3:19-cv-00130-VAB Document 1 Filed 01/28/19 Page 4 of 72



       4.       Synchrony is a leading provider of private label credit cards, issuing store-branded

credit cards from retailers including Amazon and Lowe’s. As a provider of private label credit

cards, Synchrony assumes all the credit risk on the credit cards it issues. The Company’s

compliance with relevant underwriting policies is thus highly material to its operations and future

success.

       5.       Higher-risk borrowers comprise an important part of the Company’s store-branded

credit card business. The Company’s private label credit cards are typically easier for borrowers

to obtain relative to the conventional credit cards issued by banks.        Moreover, in light of

Synchrony’s retail partners’ business demographics, the Company’s store-branded credit cards

often attract a larger portion of riskier borrowers.

       6.       The Company’s stock price and balance sheet can be significantly affected by

declines in the credit quality of the Company’s loan portfolio. Per U.S. Generally Accepted

Accounting Principles and standards set by the Financial Accounting Standards Board, Synchrony

is required to set aside a reserve or assets for probable losses on loans. The Company is also

subject to rigorous liquidity, capital, and leverage ratio requirements.

       7.       If the credit quality of the Company’s loan portfolio worsens, then the Company

must increase provisions for loan losses which in turn affect Synchrony’s net income.

       8.       On April 28, 2017, the Company filed a Form 8-K with an attached press release

announcing disappointing financial results for the Company’s first fiscal quarter ended March 31,

2017. The press release specifically stated, inter alia, that the Company’s net income had fallen

14% from the previous year. Moreover, the Company blamed its performance on the poor credit

profile of the Company’s loan portfolio and disclosed that net charge-offs had increased to $974

million, resulting in the highest charge-off rate reported by the Company since at least 2012. The



                                                3
                            Verified Shareholder Derivative Complaint
            Case 3:19-cv-00130-VAB Document 1 Filed 01/28/19 Page 5 of 72



press release also noted that additional charge-offs were on the horizon and that Synchrony

increased its loan loss reserve to $1.3 billion—a 21% increase over the preceding quarter.

       9.       On this news, the price per share of Synchrony common stock fell $5.25, or

approximately 15.9%, from the previous day’s closing price, closing at $27.80 per share on April

28, 2017.

       10.      During the Relevant Period, the Individual Defendants caused the Company to: (1)

fail to maintain disciplined or consistent underwriting practices; (2) relax its underwriting

standards but increasingly market, offer, and extend its private label credit cards to riskier

borrowers to maintain growth—particularly loan receivable growth, resulting in Synchrony’s loan

portfolio having greater credit risk than what was presented to the investing public and a

significantly higher likelihood of defaults, reserves, and charge-offs; (3) fail to have a loan

portfolio with “stable asset quality” and to fail to focus on a higher quality asset base; and (4) fail

to account for Synchrony’s worsening loan portfolio properly (collectively, the “Underwriting

Misconduct”).

       11.      Moreover, in breach of their fiduciary duties, the Individual Defendants caused the

Company to make false and/or misleading statements concerning the Company’s underwriting and

accounting practices that failed to disclose that: (1) Synchrony was engaged in the Underwriting

Misconduct; (2) Synchrony set inadequate reserves for probable loan losses; (3) the Company’s

relaxed underwriting practices led to a deterioration in the credit quality of its loan portfolios; (4)

the Company anticipated significant charge-offs across its whole portfolio; (4) Synchrony

overstated its net earnings; (5) the Company’s significant changes in its underwriting guidelines

between mid-2016 and the beginning of 2017 negatively impacted its relationships with key retail

partners; and (6) the Company failed to maintain internal controls.



                                                4
                            Verified Shareholder Derivative Complaint
         Case 3:19-cv-00130-VAB Document 1 Filed 01/28/19 Page 6 of 72



       12.     The Company subsequently changed its underwriting practices, which had a

negative effect on its relationships with key retail partners, including Walmart, the Company’s

most significant credit card program partner at the time.

       13.     On July 12, 2018, The Wall Street Journal, in addition to other media outlets,

reported in an article that Walmart was contemplating a move of its branded credit card business

to Capital One and away from Synchrony.

       14.     On this news, the price per share of Synchrony stock fell $1.84, or 5.3%, from the

previous day’s closing price, closing at $32.96 on July 12, 2018.

       15.     On July 26, 2018, Walmart announced that it and Capital One entered into a new,

long-term credit card program agreement where Capital One would be the exclusive issuer of

Walmart credit cards.

       16.     On this news, the price per share of Synchrony stock fell $3.44, or 10.3% from the

previous day’s trading price, closing at $30.00 per share on July 26, 2018.

       17.     On November 1, 2018, Walmart initiated an action against Synchrony in the United

States District Court for the Western District of Arkansas, alleging that the Company, inter alia,

intentionally underwrote its credit card program with Walmart in a manner exposing the program

to significant unique credit risk (the “Walmart Action”).

       18.     On this news, the price per share of Synchrony stock fell $3.01, or 10.2%, from the

previous day’s trading price, closing at $26.43 per share on November 2, 2018.

       19.     The Individual Defendants breached their fiduciary duties by willfully or recklessly

making and/or causing the Company to make false and misleading statements concerning new

underwriting practices and their impact on relationships with the Company’s retail partners, which

failed to disclose that: (1) the Company failed to maintain disciplined or consistent underwriting



                                               5
                           Verified Shareholder Derivative Complaint
          Case 3:19-cv-00130-VAB Document 1 Filed 01/28/19 Page 7 of 72



practices; (2) Synchrony made significant changes to its underwriting practices, including limiting

credit line increases, modifying its new account acquisition strategies, and lowering existing credit

lines; (3) Synchrony’s new underwriting practices dissatisfied key retail partners, including

Walmart and thus damaged the Company’s relationships with key retail partners; (4) the

Company’s partnership with Walmart was in jeopardy as a result of the Company’s underwriting

changes; and (5) the Company failed to maintain internal controls. As a result of the foregoing, the

Company’s public statements were materially false and misleading at all relevant times.

        20.     The Individual Defendants also breached their fiduciary duties by failing to correct

and/or causing the Company to fail to correct the false and misleading statements and omissions

of material fact to the investing public.

        21.     Furthermore, during the Relevant Period, the Individual Defendants breached their

fiduciary duties by causing the Company to repurchase its own stock at prices that were artificially

inflated due to the foregoing misrepresentations while two of them engaged in insider sales, netting

proceeds of over $2 million. Approximately 108.2 million shares of the Company’s common stock

were repurchased at inflated prices between November 2016 and September 2018, inclusive, for

over $3.5 billion. As the Company’s common stock was actually only worth $25.32 per share, the

price at which it was trading on November 20, 2018, the Company overpaid approximately $805.1

million in total.

        22.     In light of the Individual Defendants’ misconduct, which has subjected Synchrony,

its Chief Executive Officer (“CEO”), and its Chief Financial Officer (“CFO”) to being named as

defendants in a federal securities fraud class action lawsuit pending in the United States District

Court for the District of Connecticut (the “Securities Class Action”), and Synchrony to the

Walmart Action, the need to undertake internal investigations, the Company’s being the subject of



                                                6
                            Verified Shareholder Derivative Complaint
          Case 3:19-cv-00130-VAB Document 1 Filed 01/28/19 Page 8 of 72



internal and outside investigations, the need to implement adequate internal controls over its

financial reporting, the losses from the waste of corporate assets, and the losses due to the unjust

enrichment of the Individual Defendants who were improperly over-compensated by the Company

and/or who benefitted from the wrongdoing alleged herein, the Company will have to expend many

millions of dollars.

       23.     In light of the breaches of fiduciary duty engaged in by the Individual Defendants,

most of whom are the Company’s current directors, their collective engagement in fraud, the

substantial likelihood of the directors’ liability in this derivative action and the CEO’s and CFO’s

liability in the Securities Class Action, their being beholden to each other, their longstanding

business and personal relationships with each other, and their not being disinterested and/or

independent directors, a majority of the Synchrony Board of Directors (the “Board”) cannot

consider a demand to commence litigation against themselves on behalf of the Company with the

requisite level of disinterestedness and independence.

                                JURISDICTION AND VENUE

       24.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

Plaintiff’s claims raise a federal question under Section 14(a) of the Exchange Act, 15 U.S.C. §

78n, Rule 14a-9 of the Exchange Act, 17 C.F.R. § 240.14a-9, Sections 10(b) and 20(a) of the

Exchange Act (15 U.S.C. §§ 78j(b), 78t(a) and 78t-1), and SEC Rule 10b-5 (17 C.F.R. § 240.10b-

5) promulgated thereunder.

       25.     Plaintiff’s claims also raise a federal question pertaining to the claims made in the

Securities Class Action based on violations of the Exchange Act.

       26.     This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C. § 1367(a).



                                               7
                           Verified Shareholder Derivative Complaint
          Case 3:19-cv-00130-VAB Document 1 Filed 01/28/19 Page 9 of 72



       27.     This derivative action is not a collusive action to confer jurisdiction on a court of

the United States that it would not otherwise have.

       28.     The Court has personal jurisdiction over each of the Defendants because each

Defendant is either a corporation with headquarters in this District, or he or she is an individual

who has minimum contacts with this District to justify the exercise of jurisdiction over them.

       29.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1401 because a

substantial portion of the transactions and wrongs complained of herein occurred in this District,

and the Defendants have received substantial compensation in this District by engaging in

numerous activities that had an effect in this District.

                                             PARTIES

       Plaintiff

       30.     Plaintiff is a current shareholder of Synchrony common stock. Plaintiff has

continuously held Synchrony common stock at all relevant times.

       Nominal Defendant Synchrony

       31.     Synchrony is a Delaware corporation with its principal executive offices at 777

Long Ridge Road, Stamford, Connecticut 06902. Synchrony common stock trades on the NYSE

under the ticker symbol “SYF.”

       Defendant Keane

       32.     Defendant Margaret M. Keane (“Keane”) has served as Synchrony’s President and

CEO since February 2014 and has served as a Company director since 2013. According to the

Company’s Schedule 14A filed with the SEC on April 4, 2018 (the “2018 Proxy Statement”), as

of March 22, 2018, Defendant Keane beneficially owned 195,809 shares of the Company’s

common stock. Given that the price per share of the Company’s common stock at the close of

trading on March 22, 2018 was $33.73, Keane owned over $6.6 million worth of Synchrony stock.

                                                8
                            Verified Shareholder Derivative Complaint
          Case 3:19-cv-00130-VAB Document 1 Filed 01/28/19 Page 10 of 72



         33.    For the fiscal year ended December 31, 2017, Defendant Keane received

$13,525,503 in compensation from the Company. This included $1,168,654 in salary, $7,800,060

in stock awards, $1,199,408 in option awards, $2,655,500 in non-equity incentive plan awards,

and $701,881 in all other compensation.

         34.    During the period of time when the Company materially misstated information to

the investing public to keep the stock price inflated, and before the scheme was exposed, Defendant

Keane made the following sales of company stock, and made no purchases of Company stock:

           Date              Number of Shares             Price               Proceeds
     February 15, 2018           13,138                  $36.70             $482,164.60
     February 28, 2017           11,500                  $36.13             $415,495.00
     November 22, 2016            6,000                  $34.00             $204,000.00
     November 9, 2016             2,000                  $30.00              $60,000.00
       May 24, 2016               1,000                  $30.00              $30,000.00

Thus, in total, before the fraud was exposed, she sold 33,638 Company shares on inside

information, for which she received approximately $1.2 million. Her insider sales made with

knowledge of material non-public information before the material misstatements and omissions

were exposed demonstrate her motive in facilitating and participating in the scheme.

         35.    The Company’s 2018 Proxy Statement stated the following about Defendant

Keane:

         Ms. Keane, 58, has been our President and CEO since February 2014 and
         previously served as CEO and President of GE’s North American retail finance
         business since April 2011. She has also been a member of the Board since 2013
         and a member of the board of directors of Synchrony Bank (the “Bank”) since 2009.
         From June 2004 to April 2011, Ms. Keane served as President and CEO of the
         Retail Card platform of GE’s North American retail finance business. From January
         2002 to May 2004, Ms. Keane served as Senior Vice President of Operations of the
         Retail Card platform of GE’s North American retail finance business. From January
         2000 to December 2001, Ms. Keane served as Chief Quality Leader of GE Capital
         Corporation (“GECC”). From October 1999 to December 1999, Ms. Keane served
         as Shared Services Leader for GECC’s Mid-Market Leasing Businesses. Prior to
         that, Ms. Keane served in various operations and quality leadership roles at GECC
         and Citibank. Ms. Keane serves on the board of directors of The Allstate

                                                9
                            Verified Shareholder Derivative Complaint
          Case 3:19-cv-00130-VAB Document 1 Filed 01/28/19 Page 11 of 72



         Corporation, a publicly held personal lines insurer. Ms. Keane received a B.A. in
         Government and Politics and an M.B.A. from St. John’s University.

         We believe that Ms. Keane should serve as a member of the Board due to her
         extensive experience in the retail finance business and the perspective she brings as
         our President and CEO.

         Defendant Doubles

         36.    Defendant Brian D. Doubles (“Doubles”) has served as Synchrony’s Executive

Vice President and CFO since February 2014. According to the 2018 Proxy Statement, as of

March 22, 2018, Defendant Doubles beneficially owned 38,491 shares of the Company’s common

stock. Given that the price per share of the Company’s common stock at the close of trading on

March 22, 2018 was $33.73, Doubles owned approximately $1.3 million worth of Synchrony

stock.

         37.    For the fiscal year ended December 31, 2017, Defendant Doubles received

$4,195,484 in compensation from the Company. This included $750,000 in salary, $2,164,536 in

stock awards, $205,402 in option awards, $847,500 in non-equity incentive plan awards, and

$228,046 in all other compensation.

         38.    During the period of time when the Company materially misstated information to

the investing public to keep the stock price inflated, and before the scheme was exposed, Defendant

Doubles made the following sales of company stock, and made no purchases of Company stock:

           Date               Number of Shares              Price                Proceeds
     February 15, 2018            6,569                    $36.70              $241,082.30
     February 28, 2017            8,109                    $36.13              $292,978.17
     November 22, 2016            6,000                    $34.00              $204,000.00
     November 9, 2016             2,000                    $30.00               $60,000.00
       May 24, 2016               1,000                    $30.00               $30,000.00

Thus, in total, before the fraud was exposed, he sold 23,678 Company shares on inside information,

for which he received approximately $828,060. His insider sales made with knowledge of material


                                                10
                             Verified Shareholder Derivative Complaint
           Case 3:19-cv-00130-VAB Document 1 Filed 01/28/19 Page 12 of 72



non-public information before the material misstatements and omissions were exposed

demonstrate his motive in facilitating and participating in the scheme.

       39.     The Company’s 2018 Proxy Statement stated the following about Defendant

Doubles:

       Mr. Doubles, 42, has been our Executive Vice President and CFO since February
       2014 and has served as CFO of GE’s North American retail finance business since
       January 2009 and a member of the board of directors of the Bank since 2009. From
       July 2008 to January 2009, Mr. Doubles served as Vice President of Financial
       Planning and Analysis of GE’s global consumer finance business. From March
       2007 to July 2008, Mr. Doubles led the wind-down of GE’s U.S. mortgage business
       as CFO and subsequently as CEO. From May 2006 to March 2007, Mr. Doubles
       served as Vice President of Financial Planning and Analysis of GE’s North
       American retail finance business. From January 2001 to May 2006, Mr. Doubles
       served in roles of increasing responsibility for GE’s internal audit staff. From
       February 1998 to January 2001, Mr. Doubles held various roles as part of a General
       Electric Company (“GE”) management leadership program. Mr. Doubles received
       a B.S. in Engineering from Michigan State University.

       Defendant Alves

       40.     Defendant Paget L. Alves (“Alves”) has served as a Company director since

November 2015 and serves as a member of the Audit Committee and the Nominating and

Corporate Governance Committee. According to the 2018 Proxy Statement, as of March 22, 2018,

Defendant Alves beneficially owned 2,000 shares of the Company’s common stock. Given that

the price per share of the Company’s common stock at the close of trading on March 22, 2018 was

$33.73, Alves owned $67,460 worth of Synchrony stock.

       41.     For the fiscal year ended December 31, 2017, Defendant Alves received $246,043

in compensation from the Company. This included $111,000 in fees earned or cash paid and

$135,043 in stock awards.

       42.     The Company’s 2018 Proxy Statement stated the following about Defendant Alves:

       Mr. Alves, 63, has been a director since November 2015 and was a non-
       voting Board observer from July 2015 to November 2015. He has also been a


                                               11
                            Verified Shareholder Derivative Complaint
        Case 3:19-cv-00130-VAB Document 1 Filed 01/28/19 Page 13 of 72



       member of the board of directors of the Bank since January 2017. He served as
       Chief Sales Officer of Sprint Corporation, a wireless and wireline communications
       services provider, from January 2012 to September 2013 after serving as President
       of that company’s Business Markets Group from 2009 to 2012. Prior thereto,
       Mr. Alves held various positions at Sprint Corporation, including President, Sales
       and Distribution, from 2008 to 2009; President, South Region, from 2006 to 2008;
       Senior Vice President, Enterprise Markets, from 2005 to 2006; and President,
       Strategic Markets, from 2003 to 2005. Between 2002 and 2003, he served as
       President and Chief Operating Officer of Centennial Communications Corporation
       and from 2000 to 2001 served as President and CEO of PointOne
       Telecommunications, Inc. Mr. Alves currently serves on the boards of directors of
       Yum! Brands, Inc., a company that develops, operates, franchises, and licenses a
       system of quick-service restaurants; International Game Technology PLC, a
       manufacturer and distributor of microprocessor-based gaming and video lottery
       products and software systems; and Ariel Investments LLC, an investment
       management company. He previously served on the boards of directors of GTECH
       Holdings Corporation from 2005 to 2006, Herman Miller, Inc. from 2008 to 2010
       and International Game Technology Inc. from 2010 to 2015. Most
       recently, Savoy magazine recognized Mr. Alves among Savoy’s 2017 Most
       Influential Black Corporate Directors. Mr. Alves received a B.S. in Industrial and
       Labor Relations and a J.D. from Cornell University.

       We believe that Mr. Alves should serve as a member of the Board due to his
       executive management and leadership experience, including leadership roles with
       technology companies, his extensive background in sales, his financial expertise
       and his experience with strategic and business development. He also has experience
       with strategic corporate transactions, including mergers and acquisitions.

       Defendant Coviello

       43.    Defendant Arthur W. Coviello, Jr. (“Coviello”) has served as a Company director

since November 2015 and serves as a member of the Risk Committee. According to the 2018

Proxy Statement, as of March 22, 2018, Defendant Coviello beneficially owned 6,186 shares of

the Company’s common stock. Given that the price per share of the Company’s common stock at

the close of trading on March 22, 2018 was $33.73, Coviello owned approximately $208,653 worth

of Synchrony stock.




                                             12
                          Verified Shareholder Derivative Complaint
        Case 3:19-cv-00130-VAB Document 1 Filed 01/28/19 Page 14 of 72



       44.    For the fiscal year ended December 31, 2017, Defendant Coviello received

$228,043 in compensation from the Company. This included $93,000 in fees earned or cash paid

and $135,043 in stock awards.

       45.    The Company’s 2018 Proxy Statement stated the following about Defendant

Coviello:

       Mr. Coviello, 64, has been a director since November 2015 and was a non-voting
       Board observer from July 2015 to November 2015. He has also been a member of
       the board of directors of the Bank since January 2017. Since 2015 he has been an
       independent cyber security consultant. He served as Executive Vice President of
       EMC Corporation, a cloud computing and information security company, and
       Executive Chairman of RSA Security, Inc. (“RSA”), the Security Division of EMC
       Corporation and a provider of security, risk and compliance solutions, from 2011
       to 2015, after serving as Executive Vice President and President of RSA from 2006
       to 2011. Prior thereto, Mr. Coviello held various executive positions at RSA,
       including President and CEO from 2000 to 2006, and President from 1999 to 2000.
       Prior to RSA, he had extensive financial and operating management expertise in
       several technology companies. Mr. Coviello currently serves on the boards of
       directors of three private companies, Cylance, Inc., which applies artificial
       intelligence, algorithmic science and machine learning to cyber security; Capsule8,
       a security software platform for Linux, containers and microservices; and
       Bugcrowd, Inc., which uses tens of thousands of independent researchers to assist
       its customers in finding security vulnerabilities in their software. Mr. Coviello
       previously served on the boards of directors of EnerNOC, Inc., Gigamon, Inc.,
       AtHoc, RSA and Sana Security, Inc. He received a B.B.A. in Accounting from the
       University of Massachusetts.

       We believe that Mr. Coviello should serve as a member of the Board due to his
       leadership experience, including as CEO of a publicly traded company, his
       extensive financial expertise and accounting background and his considerable
       experience in technology and cyber security.

       Defendant Graylin

       46.    Defendant William W. Graylin (“Graylin”) has served as a Company director since

November 2015 and serves as a member of the Risk Committee. According to the 2018 Proxy

Statement, as of March 22, 2018, Defendant Graylin beneficially owned 50,000 shares of the

Company’s common stock. Given that the price per share of the Company’s common stock at the



                                             13
                          Verified Shareholder Derivative Complaint
           Case 3:19-cv-00130-VAB Document 1 Filed 01/28/19 Page 15 of 72



close of trading on March 22, 2018 was $33.73, Graylin owned $1,686,500 worth of Synchrony

stock.

         47.    For the fiscal year ended December 31, 2017, Defendant Graylin received $228,043

in compensation from the Company. This included $93,000 in fees earned or cash paid and

$135,043 in stock awards.

         48.    The Company’s 2018 Proxy Statement stated the following about Defendant

Graylin:

         Mr. Graylin, 49, has been a director since November 2015 and was a non-
         voting Board observer from July 2015 to November 2015. He is Chairman of
         OnVocal Inc., a voice first communications and commerce company. Prior thereto,
         Mr. Graylin was Global Co-General Manager of Samsung Pay, the mobile payment
         platform of Samsung Electronics America, Inc., from 2015 to 2018. Between 2012
         and 2015, he was CEO of LoopPay, Inc., a mobile payment company; from 2007
         to 2012, he was Founder and CEO of Roam Data, Inc., a developer of mobile point
         of sale software; from 2002 to 2007, he was Founder, Chairman and CEO of Way
         Systems, Inc.; and from 2000 to 2001, he was Founder and CEO of Entitlenet, Inc.
         Mr. Graylin served in the United States Navy as a Nuclear Submarine Officer from
         1992 to 1998. He currently serves on the boards of directors of several privately
         held high-tech startups including: Nucleus Scientific, an innovative EV and
         electrification company; Movylo, Inc., a SaaS-based mobile engagement solution
         for merchants; People Power, Inc., an IoT (internet of things) services company
         managed by artificial intelligence (“AI”) for home automation, security and senior
         care; Feelter, crowd-sourced trusted reviews to improve eCommerce conversions;
         and PushPayments, real-time payment disbursements for businesses. Mr. Graylin
         is currently a Connection Science Fellow with MIT’s Media Lab, where he teaches
         part time on FinTech and Entrepreneurship. He received a B.S. in Electrical
         Engineering and Computer Science and a B.A. in Chinese Linguistics and
         Literature from the University of Washington; an M.B.A. from the Sloan School of
         Management, Massachusetts Institute of Technology; and an M.S. in Electrical
         Engineering and Computer Science from Massachusetts Institute of Technology.

         We believe that Mr. Graylin should serve as a member of the Board due to his
         executive management and leadership experience, and his extensive background as
         an entrepreneur and innovator in technology.

         Defendant Guthrie




                                               14
                            Verified Shareholder Derivative Complaint
           Case 3:19-cv-00130-VAB Document 1 Filed 01/28/19 Page 16 of 72



       49.     Defendant Roy A. Guthrie (“Guthrie”) has served as a Company director since July

2014 and serves as Chair of the Risk Committee. According to the 2018 Proxy Statement, as of

March 22, 2018, Defendant Guthrie beneficially owned 13,030 shares of the Company’s common

stock. Given that the price per share of the Company’s common stock at the close of trading on

March 22, 2018 was $33.73, Guthrie owned approximately $439,501 worth of Synchrony stock.

       50.     For the fiscal year ended December 31, 2017, Defendant Guthrie received $263,043

in compensation from the Company. This included $128,000 in fees earned or cash paid and

$135,043 in stock awards.

       51.     The Company’s 2018 Proxy Statement stated the following about Defendant

Guthrie:

       Mr. Guthrie, 64, joined our Board and the board of directors of the Bank in
       connection with our initial public offering in July 2014 (the “IPO”). Since October
       2017, Mr. Guthrie has served as CEO of Renovate America Inc., a provider of home
       improvement financing. From July 2005 to January 2012, Mr. Guthrie served as
       Executive Vice President, and from July 2005 to May 2011 as CFO of Discover
       Financial Services, Inc., a direct banking and payments company. From September
       2000 to July 2004, Mr. Guthrie served as President and CEO of various businesses
       of Citigroup Inc., including CitiFinancial International from 2000 to 2004 and
       CitiCapital from 2000 to 2001. From April 1978 to September 2000, Mr. Guthrie
       served in various roles of increasing responsibility at Associates First Capital
       Corporation. Mr. Guthrie serves on the boards of directors of Nationstar Mortgage
       Holdings, Inc., an originator and servicer of real estate mortgage loans; OneMain
       Holdings, Inc., a financial services company; and Renovate America Inc. He
       previously served on the board of directors of LifeLock, Inc., a company offering
       identity theft protection and detection services, from 2012 to 2017. During his
       tenure with Discover Financial Services, Inc., he also served on the board of
       directors of Discover Bank. Mr. Guthrie received a B.A. in Economics from
       Hanover College and an M.B.A. from Drake University.

       We believe that Mr. Guthrie should serve as a member of the Board due to his
       leadership experience, including as CFO of two publicly traded companies and as
       a director of other publicly traded companies, financial expertise and accounting
       background, risk management experience and extensive experience in consumer
       finance (including the private-label credit card industry), including more than 30
       years of experience in finance and/or operating roles.



                                               15
                            Verified Shareholder Derivative Complaint
        Case 3:19-cv-00130-VAB Document 1 Filed 01/28/19 Page 17 of 72



       Defendant Hartnack

       52.    Defendant Richard C. Hartnack (“Hartnack”) has served as a Company director

since July 2014 and serves as Chair of the Management Development and Compensation

Committee. According to the 2018 Proxy Statement, as of March 22, 2018, Defendant Hartnack

beneficially owned 3,354 shares of the Company’s common stock. Given that the price per share

of the Company’s common stock at the close of trading on March 22, 2018 was $33.73, Hartnack

owned approximately $113,130 worth of Synchrony stock.

       53.    For the fiscal year ended December 31, 2017, Defendant Hartnack received

$477,117 in compensation from the Company. This included $217,000 in fees earned or cash paid

and $260,117 in stock awards.

       54.    The Company’s 2018 Proxy Statement stated the following about Defendant

Hartnack:

       Mr. Hartnack, 72, joined our Board and the board of directors of the Bank in
       connection with the IPO in July 2014 and serves as the non-executive Chair of the
       Board. From April 2005 to February 2013, Mr. Hartnack served as Vice Chairman
       and Head, Consumer and Small Business Banking of U.S. Bancorp, a financial
       services holding company. From June 1991 to March 2005, Mr. Hartnack served in
       various leadership roles at Union Bank, N.A. (formerly known as Union Bank of
       California, N.A.), including Vice Chairman, Director and Head, Community
       Banking and Investment Services from 1999 to 2005. From June 1982 to May 1991,
       Mr. Hartnack served in various leadership roles at First Chicago Corporation,
       including Executive Vice President and Head, Community Banking. Mr. Hartnack
       previously served on the boards of directors of Federal Home Loan Mortgage
       Corporation, MasterCard International, Inc. (U.S. Region), and UnionBanCal
       Corporation. Mr. Hartnack received a B.A. in Economics from the University of
       California, Los Angeles, and an M.B.A. from Stanford University.

       We believe that Mr. Hartnack should serve as a member of the Board due to his
       leadership experience and extensive background in consumer finance, banking and
       financial services regulatory matters that he accumulated over the course of a 40-
       year career in the banking industry.

       Defendant Naylor



                                             16
                          Verified Shareholder Derivative Complaint
          Case 3:19-cv-00130-VAB Document 1 Filed 01/28/19 Page 18 of 72



       55.    Defendant Jeffrey G. Naylor (“Naylor”) has served as a Company director since

July 2014 and serves as Chair of the Audit Committee and as a member of the Management

Development and Compensation Committee. According to the 2018 Proxy Statement, as of March

22, 2018, Defendant Naylor beneficially owned 30,030 shares of the Company’s common stock.

Given that the price per share of the Company’s common stock at the close of trading on March

22, 2018 was $33.73, Naylor owned over $1 million worth of Synchrony stock.

       56.    For the fiscal year ended December 31, 2017, Defendant Naylor received $279,043

in compensation from the Company. This included $144,000 in fees earned or cash paid and

$135,043 in stock awards.

       57.    The Company’s 2018 Proxy Statement stated the following about Defendant

Naylor:

       Mr. Naylor, 59, joined our Board and the board of directors of the Bank in
       connection with the IPO in July 2014. From February 2013 to April 2014,
       Mr. Naylor served as Senior Corporate Advisor of the TJX Companies, Inc., a retail
       company of apparel and home fashions. From January 2012 to February 2013,
       Mr. Naylor served as Senior Executive Vice President and CAO of the TJX
       Companies, Inc.; from February 2009 to January 2012, he served as its Senior
       Executive Vice President, Chief Financial and Administrative Officer; from June
       2007 to February 2009, he served as its Senior Executive Vice President, Chief
       Administrative and Business Development Officer; from September 2006 to June
       2007, he served as its Senior Executive Vice President, Chief Financial and
       Administrative Officer; and from February 2004 to September 2006, he served as
       its CFO. From September 2001 to January 2004, Mr. Naylor served as Senior Vice
       President and CFO of Big Lots, Inc. From September 2000 to September 2001,
       Mr. Naylor served as Senior Vice President, Chief Financial and Administrative
       Officer of Dade Behring, Inc. From November 1998 to September 2000, he served
       as Vice President, Controller of The Limited, Inc. Mr. Naylor serves on the boards
       of directors of Dollar Tree, Inc., an operator of discount variety stores; Wayfair,
       Inc., an e-commerce company that sells home goods; Save-A-Lot, a grocery
       retailer; Emerald Expositions, a company that conducts business and consumer
       trade shows; and Bargain Hunt, a discount retailer. Mr. Naylor received a B.A. in
       Economics and Political Science and an M.B.A. from the J.L. Kellogg Graduate
       School of Management, Northwestern University.




                                               17
                            Verified Shareholder Derivative Complaint
           Case 3:19-cv-00130-VAB Document 1 Filed 01/28/19 Page 19 of 72



          We believe that Mr. Naylor should serve as a member of the Board due to his
          executive management and leadership experience, including as CFO of a publicly
          traded company and as a director of other publicly traded companies, his extensive
          financial expertise and accounting background, and his considerable experience
          accumulated over the course of 25 years in the retail and consumer goods industries.

          Defendant Richie

          58.    Defendant Laurel J. Richie (“Richie”) has served as a Company director since

November 2015 and serves as a member of the Nominating and Corporate Governance Committee

and the Management Development and Compensation Committee. According to the 2018 Proxy

Statement, as of March 22, 2018, Defendant Richie beneficially owned 1,000 shares of the

Company’s common stock. Given that the price per share of the Company’s common stock at the

close of trading on March 22, 2018 was $33.73, Richie owned $33,730 worth of Synchrony stock.

          59.    For the fiscal year ended December 31, 2017, Defendant Richie received $236,043

in compensation from the Company. This included $101,000 in fees earned or cash paid and

$135,043 in stock awards.

          60.    The Company’s 2018 Proxy Statement stated the following about Defendant

Richie:

          Ms. Richie, 59, has been a director since November 2015 and was a non-voting
          Board observer from July 2015 to November 2015. Ms. Richie served as President
          of the Women’s National Basketball Association LLC, a professional sports league,
          from 2011 to 2015. Prior to her appointment in 2011, she served as Chief Marketing
          Officer of Girl Scouts of the United States of America from 2008 to 2011. From
          1984 to 2008, she held various positions at Ogilvy & Mather, including Senior
          Partner and Executive Group Director and founding member of the agency’s
          Diversity Advisory Board. Ms. Richie was named one of the 25 Most Influential
          Women in Business by The Network Journal and she is the recipient of numerous
          awards including the Black Girls Rock Shot Caller Award, Sports Business
          Journal’s Game Changer Award, and the YMCA Black Achievers in Industry
          Award. She was also awarded Ebony magazine’s Outstanding Women in
          Marketing and Communications Award, and named to its Power 100 List. Black
          Enterprise magazine named Ms. Richie one of the Most Influential African
          Americans in Sports and Savoy magazine recognized her among its 2017 Most
          Influential Black Corporate Directors. Ms. Richie earned a B.A. in Policy Studies


                                                18
                             Verified Shareholder Derivative Complaint
          Case 3:19-cv-00130-VAB Document 1 Filed 01/28/19 Page 20 of 72



         from Dartmouth College. Ms. Richie is a former Trustee of the Naismith Basketball
         Hall of Fame and was named a Charter Trustee of her alma mater in 2012 and
         became Chair of the Board of Trustees of Dartmouth College in 2017. Ms. Richie
         also currently advises Teach for America on organizational alignment and brand
         strategy.

         We believe that Ms. Richie should serve as a member of the Board due to her
         executive management and leadership experience and her considerable experience
         in communications and marketing.

         Defendant Snowe

         61.    Defendant Olympia J. Snowe (“Snowe”) has served as a Company director since

November 2015 and serves as Chair of the Nominating and Corporate Governance Committee and

as a member of the Audit Committee. According to the 2018 Proxy Statement, as of March 22,

2018, Defendant Snowe beneficially owned 3,000 shares of the Company’s common stock. Given

that the price per share of the Company’s common stock at the close of trading on March 22, 2018

was $33.73, Snowe owned $101,190 worth of Synchrony stock.

         62.    For the fiscal year ended December 31, 2017, Defendant Snowe received $266,043

in compensation from the Company. This included $131,000 in fees earned or cash paid and

$135,043 in stock awards.

         63.    The Company’s 2018 Proxy Statement stated the following about Defendant

Snowe:

         Senator Snowe, 71, has been a director since November 2015 and was a non-
         voting Board observer from January 2015 to November 2015. She has also been a
         member of the board of directors of the Bank since January 2017. She is currently
         Chairman and CEO of Olympia Snowe, LLC, a policy and communications
         consulting firm, and a senior fellow at the Bipartisan Policy Center, a non-profit
         organization focused on national policy solutions, where she is a member of the
         board and co-chairs its Commission on Political Reform. Senator Snowe served in
         the U.S. Senate from 1995–2013, and as a member of the U.S. House of
         Representatives from 1979–1995. While in the U.S. Senate, she served as Chair
         and was the ranking member of the Senate Committee on Small Business and
         Entrepreneurship, and served on the Senate Finance Committee, the Senate
         Intelligence Committee, and the Senate Commerce Science and Technology


                                               19
                            Verified Shareholder Derivative Complaint
         Case 3:19-cv-00130-VAB Document 1 Filed 01/28/19 Page 21 of 72



       Committee. She also served as Chair of the Subcommittee on Seapower for the
       Senate Armed Services Committee. Senator Snowe received recognition from the
       National Association of Corporate Directors as an NACD Directorship 100
       “Class of 2015.” Senator Snowe serves on the boards of directors of T. Rowe Price
       Group, Inc., a financial services company, and Aetna, Inc., a diversified healthcare
       benefits company. Senator Snowe received a B.A. in political science from the
       University of Maine and has received honorary doctorate degrees from many
       colleges and universities.

       We believe that Senator Snowe should serve as a member of the Board due to her
       broad range of valuable leadership and public policy experience, including more
       than 30 years as an elected member of the U.S. Congress. Her experiences provide
       her with an extensive background handling complex issues, including budget and
       fiscal responsibility, economic, tax and regulatory policy, and health care policy.

               FIDUCIARY DUTIES OF THE INDIVIDUAL DEFENDANTS

       64.     By reason of their positions as officers, directors, and/or fiduciaries of Synchrony

and because of their ability to control the business and corporate affairs of Synchrony, the

Individual Defendants owed Synchrony and its shareholders fiduciary obligations of trust, loyalty,

good faith, and due care, and were and are required to use their utmost ability to control and

manage Synchrony in a fair, just, honest, and equitable manner. The Individual Defendants were

and are required to act in furtherance of the best interests of Synchrony and its shareholders so as

to benefit all shareholders equally.

       65.     Each director and officer of the Company owes to Synchrony and its shareholders

the fiduciary duty to exercise good faith and diligence in the administration of the Company and

in the use and preservation of its property and assets and the highest obligations of fair dealing.

       66.     The Individual Defendants, because of their positions of control and authority as

directors and/or officers of Synchrony, were able to and did, directly and/or indirectly, exercise

control over the wrongful acts complained of herein.




                                               20
                            Verified Shareholder Derivative Complaint
         Case 3:19-cv-00130-VAB Document 1 Filed 01/28/19 Page 22 of 72



       67.     To discharge their duties, the officers and directors of Synchrony were required to

exercise reasonable and prudent supervision over the management, policies, controls, and

operations of the Company.

       68.     Each Individual Defendant, by virtue of his or her position as a director and/or

officer, owed to the Company and to its shareholders the highest fiduciary duties of loyalty, good

faith, and the exercise of due care and diligence in the management and administration of the

affairs of the Company, as well as in the use and preservation of its property and assets. The

conduct of the Individual Defendants complained of herein involves a knowing and culpable

violation of their obligations as directors and officers of Synchrony, the absence of good faith on

their part, or a reckless disregard for their duties to the Company and its shareholders that the

Individual Defendants were aware or should have been aware posed a risk of serious injury to the

Company. The conduct of the Individual Defendants who were also officers and directors of the

Company has been ratified by the remaining Individual Defendants who collectively comprised

Synchrony’s Board at all relevant times.

       69.     As senior executive officers and directors of a publicly-traded company whose

common stock was registered with the SEC pursuant to the Exchange Act and traded on the NYSE,

the Individual Defendants had a duty to prevent and not to effect the dissemination of inaccurate

and untruthful information with respect to the Company’s financial condition, performance,

growth, operations, financial statements, business, products, management, earnings, internal

controls, and present and future business prospects, and had a duty to cause the Company to

disclose omissions of material fact in its regulatory filings with the SEC all those facts described

in this Complaint that it failed to disclose, so that the market price of the Company’s common

stock would be based upon truthful and accurate information. Additionally, the Individual



                                              21
                           Verified Shareholder Derivative Complaint
         Case 3:19-cv-00130-VAB Document 1 Filed 01/28/19 Page 23 of 72



Defendants had a duty not to cause the Company to waste corporate assets by making the Company

repurchase its own stock at artificially inflated prices, to the detriment of the Company and its

shareholders.

       70.      To discharge their duties, the officers and directors of Synchrony were required to

exercise reasonable and prudent supervision over the management, policies, practices, and internal

controls of the Company. By virtue of such duties, the officers and directors of Synchrony were

required to, among other things:

                (a)    ensure that the Company was operated in a diligent, honest, and prudent

manner in accordance with the laws and regulations of Connecticut, Delaware, and the United

States, and pursuant to Synchrony’s own code of conduct;

                (b)    conduct the affairs of the Company in an efficient, business-like manner so

as to make it possible to provide the highest quality performance of its business, to avoid wasting

the Company’s assets, and to maximize the value of the Company’s stock;

                (c)    remain informed as to how Synchrony conducted its operations, and, upon

receipt of notice or information of imprudent or unsound conditions or practices, to make

reasonable inquiry in connection therewith, and to take steps to correct such conditions or

practices;

                (d)    establish and maintain systematic and accurate records and reports of the

business and internal affairs of Synchrony and procedures for the reporting of the business and

internal affairs to the Board and to periodically investigate, or cause independent investigation to

be made of, said reports and records;

                (e)    maintain and implement an adequate and functioning system of internal

legal, financial, and management controls, such that Synchrony’s operations would comply with



                                               22
                            Verified Shareholder Derivative Complaint
          Case 3:19-cv-00130-VAB Document 1 Filed 01/28/19 Page 24 of 72



all applicable laws and Synchrony’s financial statements and regulatory filings filed with the SEC

and disseminated to the public and the Company’s shareholders would be accurate;

               (f)     exercise reasonable control and supervision over the public statements

made by the Company’s officers and employees and any other reports or information that the

Company was required by law to disseminate;

               (g)     refrain from unduly benefiting themselves and other Company insiders at

the expense of the Company; and

               (h)     examine and evaluate any reports of examinations, audits, or other financial

information concerning the financial affairs of the Company and to make full and accurate

disclosure of all material facts concerning, inter alia, each of the subjects and duties set forth

above.

         71.   Each of the Individual Defendants further owed to Synchrony and the shareholders

the duty of loyalty requiring that each favor Synchrony’s interest and that of its shareholders over

their own while conducting the affairs of the Company and refrain from using their position,

influence or knowledge of the affairs of the Company to gain personal advantage.

         72.   At all times relevant hereto, the Individual Defendants were the agents of each other

and of Synchrony and were at all times acting within the course and scope of such agency.

         73.   Because of their advisory, executive, managerial, and directorial positions with

Synchrony, each of the Individual Defendants had access to adverse, non-public information about

the Company.

         74.   The Individual Defendants, because of their positions of control and authority, were

able to and did, directly or indirectly, exercise control over the wrongful acts complained of herein,

as well as the contents of the various public statements issued by Synchrony.



                                               23
                            Verified Shareholder Derivative Complaint
         Case 3:19-cv-00130-VAB Document 1 Filed 01/28/19 Page 25 of 72



        CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION

       75.     In committing the wrongful acts alleged herein, the Individual Defendants have

pursued, or joined in the pursuit of, a common course of conduct, and have acted in concert with

and conspired with one another in furtherance of their wrongdoing. The Individual Defendants

caused the Company to conceal the true facts as alleged herein. The Individual Defendants further

aided and abetted and/or assisted each other in breaching their respective duties.

       76.     The purpose and effect of the conspiracy, common enterprise, and/or common

course of conduct was, among other things, to facilitate and disguise the Individual Defendants’

violations of law, including breaches of fiduciary duty, unjust enrichment, waste of corporate

assets, and violations of Sections 14(a), 10(b) and 20(a) of the Exchange Act.

       77.     The Individual Defendants accomplished their conspiracy, common enterprise,

and/or common course of conduct by causing the Company purposefully, recklessly, or negligently

to conceal material facts, fail to correct such misrepresentations, and violate applicable laws. In

furtherance of this plan, conspiracy, and course of conduct, the Individual Defendants collectively

and individually took the actions set forth herein. Because the actions described herein occurred

under the authority of the Board, each of the Individual Defendants, who are directors of

Synchrony, was a direct, necessary, and substantial participant in the conspiracy, common

enterprise, and/or common course of conduct complained of herein.

       78.     Each of the Individual Defendants aided and abetted and rendered substantial

assistance in the wrongs complained of herein. In taking such actions to substantially assist the

commission of the wrongdoing complained of herein, each of the Individual Defendants acted with

actual or constructive knowledge of the primary wrongdoing, either took direct part in, or

substantially assisted the accomplishment of that wrongdoing, and was or should have been aware

of his or her overall contribution to and furtherance of the wrongdoing.

                                              24
                           Verified Shareholder Derivative Complaint
           Case 3:19-cv-00130-VAB Document 1 Filed 01/28/19 Page 26 of 72



       79.      At all times relevant hereto, each of the Individual Defendants was the agent of

each of the other Individual Defendants and of Synchrony and was at all times acting within the

course and scope of such agency.

                             SYNCHRONY’S CODE OF CONDUCT

       80.      The Company’s code of conduct is titled “Our Code” (the “Code of Conduct”). The

Code of Conduct states that the policies therein “apply to anyone who works for or represents

Synchrony, including all directors, officers and employees across Synchrony, and all companies

owned or controlled by Synchrony.”

       81.      The Code of Conduct states that “[w]e obey the letter—and the spirit—of all laws

and regulations.”

       82.      The Code of Conduct provides, as to “Controllership,” that:

       Be honest, complete and accurate in our accounting, communications and decision
       making. Raise a concern if you become aware of actions, transactions, accounting
       or reporting that are inconsistent with our controllership values and the protection
       of Synchrony’s reputation.

       Our Policy

       •     Synchrony accounting and reporting will faithfully reflect the economic
             substance of the Company’s business activities, consistent with generally
             accepted accounting principles, standards and regulations for accounting and
             financial reporting.
       •     Synchrony’s Chief Executive Officer, Chief Financial Officer, Chief
             Accounting Officer, all Finance Professionals, Administrative Staff in a finance
             role and all other applicable employees are required to prepare full, fair,
             accurate, timely, complete and understandable disclosure in reports to
             management, investors, regulators and other stakeholders.
       •     Synchrony employees are expected to ensure that management decisions are
             based on sound economic analysis using complete facts with appropriate
             consideration of short-term and long-term risks.
       •     Synchrony employees are expected to comply with all Company policies and
             applicable laws and regulations relating to the preservation of documents and
             records. Your Role
       •     Maintain effective processes and internal controls that fairly reflect transactions
             or events, as well as prevent or detect inappropriate transactions.


                                                25
                             Verified Shareholder Derivative Complaint
    Case 3:19-cv-00130-VAB Document 1 Filed 01/28/19 Page 27 of 72



•     Maintain accurate, timely and complete records and accounts to appropriately
      reflect all business transactions.
•     Only make travel and expense reimbursements for bona fide expenses that
      comply with the Company T&E policy and P-Card Procedure.
•     Follow all pertinent Company policies, laws and regulations.
•     Create documents that are factual, accurate and complete, and follow Company
      policies in deciding when to retain and dispose of them. Do not alter or destroy
      any document that you know to be relevant to a pending or reasonably
      foreseeable litigation, audit, examination or investigation.
•     Avoid transactions that diminish shareholder value even if they enhance near-
      term financial performance.
•     Never engage in inappropriate transactions, including those that misrepresent
      the reporting of other parties such as customers or suppliers.
•     Know the controllership “red flags” including:
       − Financial results that seem inconsistent with underlying performance
       − Circumvention of review and approval procedures
       − Incomplete or misleading communications about the substance or reporting
         of a transaction

83.      The Code of Conduct provides, as to insider trading, that:

Synchrony is committed to the principles of fair and open markets for publicly
traded securities throughout the world. Non-public Information is information you
may learn in your job about Synchrony or other companies that has not been made
public. Some examples of material non-public information are: Financial forecasts;
earnings/dividend announcements; proposed acquisitions or divestitures; strategic
plans; regulatory actions and changes in top management.

Using material non-public information for your financial or other personal benefit,
or sharing it with others, violates Synchrony’s Insider Trading Policy and may
violate the law.

Non-public information is material if a reasonable investor would consider it
important in deciding to buy, hold or sell securities, or if publication would likely
affect a company’s stock price. Insider Trading means personally buying or selling
stock or other securities of any company while in possession of material non-public
information about the company. Stock Tipping means sharing material non-public
information about Synchrony or another company—for example, to a relative,
colleague or friend—so the person may buy or sell stock or other securities of the
company on the basis of such information.

Our Policy

•     Do not engage in Insider Trading or Stock Tipping.
•     Never use or share material non-public information for financial or any other
      personal benefit or for the benefit of another.


                                         26
                      Verified Shareholder Derivative Complaint
           Case 3:19-cv-00130-VAB Document 1 Filed 01/28/19 Page 28 of 72



       •     Never disclose material non-public information to any unauthorized individual.
             This often includes employees within the company, but does not apply to
             protected disclosures to government agencies.
       •     Any information may be material non-public information regardless of whether
             it is developed internally or obtained from others (e.g., current or prospective
             customers, suppliers or business clients). Also, material non-public information
             may relate to the securities of Synchrony or any other company (such as a client
             or supplier).

       84.      In violation of the Code of Conduct, the Individual Defendants conducted little, if

any, oversight of the Individual Defendants’ scheme to issue materially false and misleading

statements to the public and to facilitate and disguise the Individual Defendants’ violations of law,

including breaches of fiduciary duty, waste of corporate assets, unjust enrichment, and violations

of Sections 14(a), 10(b) and 20(a) of the Exchange Act. Two of the Individual Defendants violated

the Code of Conduct by selling shares of Company stock while in possession of material, non-

public information about the Company. Moreover, in violation of the Code of Conduct, the

Individual Defendants failed to comply with laws and regulations.

                                         BACKGROUND

       85.      During the Relevant Period, the Individual Defendants caused the Company to fail

to maintain disciplined and consistent underwriting practices.

       86.      The Individual Defendants caused the Company to engage in the Underwriting

Misconduct, which consisted of causing the Company to: (1) fail to maintain disciplined or

consistent underwriting practices; (2) relax its underwriting standards but increasingly market,

offer, and extend its private label credit cards to riskier borrowers to maintain growth—particularly

loan receivable growth, resulting in Synchrony’s loan portfolio having greater credit risk than what

was presented to the investing public and a significantly higher likelihood of defaults, reserves,

and charge-offs; (3) fail to have a loan portfolio with “stable asset quality” and to fail to focus on




                                                27
                             Verified Shareholder Derivative Complaint
         Case 3:19-cv-00130-VAB Document 1 Filed 01/28/19 Page 29 of 72



a higher quality asset base; and (4) fail to account for Synchrony’s worsening loan portfolio

properly.

        87.     After disclosures concerning the Company began to be disseminated on April 28,

2017, as discussed below, the Company indicated that it had “tightened” credit standards and

underwriting policies, which would prevent charge-offs in the future and free up significant capital

Synchrony had reserved to cover probable loan losses. These modifications were significant,

despite Synchrony falsely and misleadingly characterizing underwriting changes as “surgical” and

“modest,” and included tightening up credit line increases, changing its new account acquisition

strategies, and decreasing existing credit lines.

        88.     These changes, unbeknownst to the investing public, were hurting Synchrony’s

relationships with its retail partners.

        89.     During the majority of the Relevant Period, and extending back nearly two decades,

Synchrony’s highest revenue-producing account and most important credit program was the

Walmart store branded credit card program (the “Walmart Program”). The Walmart Program

generated more than $10 billion in annual loan receivables for the Company and comprised 19%

of the Company’s overall retail card balances.

        90.     Throughout 2017, also unbeknownst to the investing public, officials at Walmart

expressed complaints to Company executives noting that Synchrony’s new credit restrictions were

supressing sales growth by denying too great of a number of applicants and also noting that the

Company’s existing contract with Walmart allowed the Company to retain too much card revenue.

        91.     On November 1, 2018, Walmart initiated the Walmart Action against Synchrony,

alleging that Synchrony deliberately underwrote the Walmart Program in a way that exposes it to




                                                28
                             Verified Shareholder Derivative Complaint
         Case 3:19-cv-00130-VAB Document 1 Filed 01/28/19 Page 30 of 72



significant unique credit risk. In the action, Walmart seeks damages “in an amount . . . estimated

to be no less than $800 million.”

                       INDIVIDUAL DEFENDANTS’ MISCONDUCT

       False and Misleading Statements During the Relevant Period

       October 21, 2016 Press Release and Form 8-K

       92.     On October 21, 2016, the Company issued a press release also attached to a Form

8-K filed with the SEC, announcing Synchrony’s financial results for its fiscal third quarter ended

September 30, 2016. In the press release, Synchrony reported, inter alia, net earnings of $604

million and a $986 million provision for loan losses. Defendant Keane commented on the

Company’s results, stating, in relevant part:

       Broad-based growth across our sales platforms generated double-digit loan
       receivables and net interest income growth and strong purchase volume growth this
       quarter. Organic growth is an important business driver for us and we are pleased
       to have recently renewed several key relationships. We also signed new
       partnerships and launched new programs. Strong deposit growth continued this
       quarter as we remain focused on this important source of funding to support our
       business . . . . We are pleased to have initiated our quarterly dividend and share
       repurchase program during the quarter. We are focusing resources on driving strong
       organic growth and pursuing new profitable partnership opportunities, while also
       returning capital to shareholders through dividends and share repurchases—a
       testament to the strength of our business model and strategic focus.

       October 27, 2016 Form 10-Q

       93.     On October 27, 2016, the Company filed a quarterly report on Form 10-Q with the

SEC for its third fiscal quarter 2016 (the “3Q 2016 10-Q”), signed by Defendant Doubles. The

3Q 2016 10-Q affirmed financial results presented in Company’s press release issued the same

day. Moreover, the 3Q 2016 10-Q also highlighted the Company’s “[s]table asset quality.”

       94.     Attached to the 3Q 2016 10-Q were certifications pursuant to Rule 13a-14(a) and

15d-14(a) under the Exchange Act and the Sarbanes-Oxley Act of 2002 (“SOX”) signed by

Defendants Keane and Doubles attesting to the accuracy of the 3Q 2016 10-Q.

                                              29
                           Verified Shareholder Derivative Complaint
           Case 3:19-cv-00130-VAB Document 1 Filed 01/28/19 Page 31 of 72



        October 21, 2016 Earnings Call

        95.     Also on October 21, 2016, the Company held an earnings call discussing its third

quarter results, during which Defendant Keante touted Synchrony’s net earnings and net interest

income growth. Also during the call, Defendant Doubles touted Synchrony’s “significant growth

opportunities,” noting that “the credit environment remains favorable.”         Doubles moreover

attributed Synchrony’s growth to “consumers [ ] spending more, they’re seeing real value on our

cards,” and stated that “we feel really good about overall, the fundamentals that we’re seeing in

growth.”

        November 3, 2016 BancAnalysts Association of Boston Conference

        96.     On November 3, 2016, the Company participated in the BancAnalysts Association

of Boston Conference, wherein the Company presented slides noting that since at least its third

fiscal quarter 2010 through its third fiscal quarter 2016, Synchrony “Focus[ed] on a Higher Quality

Asset Base” and maintained “Disciplined Underwriting” which “led to higher quality portfolio.”

        January 20, 2017 Press Release and Form 8-K

        97.     On January 20, 2017, the Company issued a press release also attached to a Form

8-K filed with the SEC announcing the Company’s financial results for its fourth fiscal quarter and

year ended December 31, 2016. The press release, inter alia, reported net earnings of $576 million

and a $1.07 billion provision for loan losses. Defendant Keane touted the Company’s results and

prospects, stating, in relevant part:

        We are pleased with the significant progress we made in 2016. We generated strong
        organic growth across our sales platforms which resulted in significant revenue
        growth, substantial operating leverage, and attractive returns. We also signed and
        renewed several key relationships, expanded our network, continued to drive digital
        innovations and analytics capabilities, and supported our business with robust
        growth in our direct deposit platform. We did this while maintaining a strong
        balance sheet and returning capital to shareholders through growth and the
        execution of our initial capital plan which included dividends and share repurchases


                                                30
                             Verified Shareholder Derivative Complaint
         Case 3:19-cv-00130-VAB Document 1 Filed 01/28/19 Page 32 of 72



       . . . . As we look to 2017, we believe our strategic focus and partner-centric
       business model position us well for future opportunities and continued growth.

       January 30, 2017 Investor Presentation

       98.     On January 30, 2017, the Company filed a Form 8-K attaching as an exhibit the

Company’s 2016 Fourth Quarter Investor Presentation. In one of the presentation’s slides, the

Company noted that since at least its fourth fiscal quarter 2010 through its fourth fiscal quarter

2016, Synchrony “Focus[ed] on a Higher Quality Asset Base” and maintained “Disciplined

Underwriting,” and that a “[f]ocus on stronger underwriting has led to higher quality portfolio.”

       February 23, 2017 Form 10-K

       99.     On February 23, 2017, the Company filed its annual report on Form 10-K with the

SEC for its fiscal fourth quarter and year ended December 31, 2016 (the “2016 10-K”), signed by

Defendants Keane, Doubles, Alves, Coviello, Graylin, Guthrie, Hartnack, Naylor, Richie, and

Snowe. The 2016 10-K affirmed financial results presented in the Company’s January 20, 2017

press release, and reported $2.25 billion in net earnings and an allowance for loan losses of $4.24

billion for the 2016 fiscal year. The 2016 10-K additionally noted the Company’s “[s]table asset

quality” and that “[t]he credit environment remained favorable during 2016.”

       100.    Moreover, the 2016 10-K noted that the Company complied with critical

accounting estimates in preparing its financial statements, stating, in relevant part:

       In preparing our consolidated and combined financial statements, we have
       identified certain accounting estimates and assumptions that we consider to be the
       most critical to an understanding of our financial statements because they involve
       significant judgments and uncertainties. The critical accounting estimates we have
       identified relate to allowance for loan losses, asset impairment, income taxes and
       fair value measurements.

       101.    As to the Company’s allowance for loan losses, the 2016 10-K stated that the

Company is required “to make [its] best estimate of probable losses inherent in the portfolio” and



                                               31
                            Verified Shareholder Derivative Complaint
         Case 3:19-cv-00130-VAB Document 1 Filed 01/28/19 Page 33 of 72



that “[t]he underlying assumptions, estimates and assessments we use to provide for losses are

updated periodically to reflect our view of current conditions.”

       February 27, 2017 KBW Cards, Payments & Financial Technology Symposium

       102.    On February 27, 2017, the Company presented at the KBW Cards, Payments &

Financial Technology Symposium, during which Defendant Doubles noted the importance of the

Company’s “very consistent” underwriting guidelines and that Synchrony had not modified its

underwriting “significantly over the past 9 to 12 months,” stating, in relevant part:

       So what’s really important is rather than taking your underwriting guidelines up
       and down quarter to quarter or year to year, is to be very consistent so that your
       retailers know what to expect from you. And that just creates a better partnership.
       When, in 2014 and 2015, losses are at historic lows, we didn’t take that opportunity
       to go a lot deeper. When losses started to normalize, we don’t dramatically pull
       back. We haven t’ really changed our underwriting significantly over the past 9 to
       12 months, either. So I think that consistency point is really important for us.

       April 4, 2017 Proxy Statement

       103.    On April 4, 2017, the Company filed a Schedule 14A with the SEC (the “2017

Proxy Statement”). Defendants Keane, Alves, Coviello, Graylin, Guthrie, Hartnack, Naylor,

Richie, and Snowe solicited the 2017 Proxy Statement filed pursuant to Section 14(a) of the

Exchange Act, which contained material misstatements and omissions. 1

       104.    The 2017 Proxy Statement stated that the Company has “adopted a Code of

Conduct that applies to anyone who works for or represents Synchrony, including all directors,

officers and employees.”




1
 Plaintiff’s allegations with respect to the misleading statements in the 2017 Proxy Statement are
based solely on negligence; they are not based on any allegation of reckless or knowing conduct
by or on behalf of the Individual Defendants, and they do not allege, and do not sound in, fraud.
Plaintiff specifically disclaims any allegations of, reliance upon any allegation of, or reference to
any allegation of fraud, scienter, or recklessness with regard to these allegations and related claims.

                                               32
                            Verified Shareholder Derivative Complaint
         Case 3:19-cv-00130-VAB Document 1 Filed 01/28/19 Page 34 of 72



       105.    The 2017 Proxy Statement was false and misleading because, despite assertions to

the contrary, Synchrony’s Code of Conduct was not followed, as the Individual Defendants made

and/or caused the Company to make the false and misleading statements discussed herein, while

certain of the Individual Defendants engaged in insider trading while the price of the Company’s

stock was artificially inflated as a result of the false and misleading statements.

       106.    The Individual Defendants also caused the 2017 Proxy Statement to be false and

misleading with regard to executive compensation in that they purported to employ “pay-for-

performance” elements, while failing to disclose that the Company’s share price was artificially

inflated as a result of false and misleading statements alleged herein.

       107.    Moreover, the 2017 Proxy Statement noted that the Company “maintained stable

credit metrics and remained disciplined on underwriting” in fiscal 2016.

       108.    The statements in ¶¶ 92-102 and the 2017 Proxy Statement were materially false

and misleading, and they failed to disclose material facts necessary to make the statements not

false and misleading. Specifically, the Individual Defendants failed and/or caused the Company to

fail to disclose that: (1) Synchrony was engaged in the Underwriting Misconduct; (2) Synchrony

set inadequate reserves for probable loan losses; (3) the Company’s relaxed underwriting practices

led to a deterioration in the credit quality of its loan portfolios; (4) the Company anticipated

significant charge-offs across its whole portfolio; (4) Synchrony overstated its net earnings; (5) the

Company’s significant changes in its underwriting guidelines between mid-2016 and the beginning

of 2017 negatively impacted its relationships with key retail partners; and (6) the Company failed

to maintain internal controls.

       The Truth Emerges as to the Underwriting Misconduct

       April 28, 2017 Press Release



                                               33
                            Verified Shareholder Derivative Complaint
         Case 3:19-cv-00130-VAB Document 1 Filed 01/28/19 Page 35 of 72



        109.    On April 28, 2017, the Company issued a press release announcing disappointing

financial results for its first fiscal quarter ended March 31, 2017, which revealed the truth about

the Company’s underwriting practices and the impact they were having on the Company’s loan

portfolio and business. The press release, inter alia, reported that net income had dropped 14.3%,

net charge-offs rose to $974 million, and the Company’s charge-off rate was 5.33%, the highest

figure reported by the Company in years.

        April 28, 2017 Earnings Call

        110.    On April 28, 2017, the Company held an earnings call to discuss its first quarter

2017 results, during which Defendant doubles stated that the Company’s underwriting model was

not experiencing significant changes, stating, “we haven’t made what I would call significant

changes to our underwriting model to tighten up. The changes that we’ve been making, we’ll

continue to make, are pretty surgical in nature. They’re specific to certain portfolios or certain

credit strategies.”

        111.    On this news, the price per share of Synchrony stock fell $5.25, or approximately

15.9%, from the previous day’s closing price, closing at $27.80 per share on April 28, 2017.

        June 2, 2017 Sanford C. Bernstein Strategic Decision Conference

        112.    On June 2, 2017, the Company attended the Sanford C. Bernstein Strategic

Decision Conference, wherein Defendant Doubles attempted to assuage concerns regarding

Synchrony’s underwriting changes, noting that “we did things very surgical, very targeted.”

During the conference, Defendant Keane was asked ab out the state of competition in the industry

by an analyst, to which Defendant Keane stated, “Our whole business model is build around

serving our partners,” and that the Company was “not afraid of the competition” and that it “ha[s]




                                              34
                           Verified Shareholder Derivative Complaint
         Case 3:19-cv-00130-VAB Document 1 Filed 01/28/19 Page 36 of 72



a good pipeline.” Moreover, Defendant Keane stated, “We’re winning the deals we want and feel

good about the overall environment.”

        113.      Also during the conference, Defendant Kean was asked about “2 big partnerships

up in 2019” and these customers potentially leaving the Company, to which Defendant Keane

noted that she was “confident” Synchrony would be able to keep them, stating, “ My mantra right

now inside the company is, right now, our partners need us now more than ever, and we have to

be hitting the ball out of the park for them. So I feel confident we’ll continue those relationships.”

Defendant Keane moreover stated, “I feel pretty confident we’ll be able to keep these relationships

in our portfolio.”

        July 21, 2017 Earnings Call

        114.      On July 21, 2017, the Company held an earnings call to discuss its financial results

for its second fiscal quarter ended June 30, 2017, during which Defendant Doubles was asked

about the progress of renewals of partner contracts expiring in 2019.            Defendant Doubles

responded that “we feel pretty positive about the relationships that are coming up, the relationships

we’ve had for a very, very long time” and he was “confident that we’ll be able to renew those

relationships.”

        October 20, 2017 Earnings Call

        115.      On October 2017, the Company held an earnings call discussing its financial results

for its fiscal third quarter ended September 30, 2017, during which Defendant Keane was asked

about “large renewals out in 2019,” and stated that Synchrony was “very confident that we’ll be

able to renew those relationships.” She also stated, “I feel like we have very good relationships

right now. Our partners need us probably more now than ever, given the transformation that’s

occurring in retail.”



                                                 35
                              Verified Shareholder Derivative Complaint
         Case 3:19-cv-00130-VAB Document 1 Filed 01/28/19 Page 37 of 72



       November 14, 2017 Bank of America Merrill Lynch Future of Financials Conference

       116.    On November 14, 2017, the Company participated in the Bank of America Merrill

Lynch Future of Financials Conference, during which Defendant Doubles noted that Synchrony’s

changes in underwriting standards “weren’t dramatic.” Defendant Doubles was asked about how

Synchrony deals with the “natural tension” between retailers wanting the Company to extend credit

to more customers and the Company’s desire to make underwriting standards more strict, to which

he responded that Synchrony’s interests were “completely aligned” with the interests of its

partners. He continued, “I think that desire to stretch on credit and underwrite deeper is not there

today to the same extent as it was pre-crisis. The other thing you have to remember is that the

retailer share arrangement completely aligned our interest with our retail partners, right . . . . So

they have a real incentive not to underwrite deeper as well. And I think that’s something, again,

we hear a lot about and was much more of a dialogue pre-crisis than it is today.” Defendant

Doubles also noted that the Company’s customers “understand credit,” “take a longer-term view”

concerning underwriting standards, and the Company and its customers were “very much aligned

in staying disciplined around underwriting.”

       January 19, 2018 Earnings Call

       117.    On January 19, 2018, the Company held an earnings call to discuss its financial

results for its fiscal fourth quarter and year ended December 31, 2017, during which Defendant

Keane noted that Synchrony was “not getting any pushback” from its retail partners as a result of

its acknowledged underwriting modifications. She stated, “I think our partners are very cognizant

of the fact that they don’t want to put credit in the hands of people that can’t handle it, and we

work very closely with them. In many cases, almost all cases, their names are on the cards. So we

work very closely with them, and we are not getting any pushback on credit.” Defendant Doubles



                                               36
                            Verified Shareholder Derivative Complaint
         Case 3:19-cv-00130-VAB Document 1 Filed 01/28/19 Page 38 of 72



also noted during the call that “these are modest refinements. These aren’t wholesale changes to

our underwriting strategy.”

       2018 Proxy Statement

       118.    On April 4, 2018, the Company filed the 2018 Proxy Statement. Defendants Keane,

Alves, Coviello, Graylin, Guthrie, Hartnack, Naylor, Richie, and Snowe solicited the 2018 Proxy

Statement filed pursuant to Section 14(a) of the Exchange Act, which contained material

misstatements and omissions. 2

       119.    The 2018 Proxy Statement stated that the Company has “adopted a Code of

Conduct that applies to anyone who works for or represents Synchrony, including all directors,

officers and employees.”

       120.    The 2018 Proxy Statement was false and misleading because, despite assertions to

the contrary, Synchrony’s Code of Conduct was not followed, as the Individual Defendants made

and/or caused the Company to make the false and misleading statements discussed herein, while

certain of the Individual Defendants engaged in insider trading while the price of the Company’s

stock was artificially inflated as a result of the false and misleading statements.

       121.    The Individual Defendants also caused the 2018 Proxy Statement to be false and

misleading with regard to executive compensation in that they purported to employ “pay-for-

performance” elements, while failing to disclose that the Company’s share price was artificially

inflated as a result of false and misleading statements alleged herein.




2
 Plaintiff’s allegations with respect to the misleading statements in the 2018 Proxy Statement are
based solely on negligence; they are not based on any allegation of reckless or knowing conduct
by or on behalf of the Individual Defendants, and they do not allege, and do not sound in, fraud.
Plaintiff specifically disclaims any allegations of, reliance upon any allegation of, or reference to
any allegation of fraud, scienter, or recklessness with regard to these allegations and related claims.

                                               37
                            Verified Shareholder Derivative Complaint
            Case 3:19-cv-00130-VAB Document 1 Filed 01/28/19 Page 39 of 72



       122.     The 2018 Proxy Statement also failed to disclose that: (1) the Company failed to

maintain disciplined or consistent underwriting practices; (2) Synchrony made significant changes

to its underwriting practices, including limiting credit line increases, modifying its new account

acquisition strategies, and lowering existing credit lines; (3) Synchrony’s new underwriting

practices dissatisfied key retail partners, including Walmart and thus damaged the Company’s

relationships with key retail partners; (4) the Company’s partnership with Walmart was in jeopardy

as a result of the Company’s underwriting changes; and (5) the Company failed to maintain internal

controls.

       April 20, 2018 Earnings Call

       123.     On April 20, 2018, the Company held an earnings call to discuss its financial results

for its first fiscal quarter ended March 31, 2018, during which Defendant Doubles commented on

Synchrony’s underwriting changes, stating, “we started to make refinements to our underwriting

in the second half of 2016, and we continue to see the positive impact of those changes.” Also

during the call, Defendant Keane replied to a question about “big renewals” in 2019 by stating that

the Company was “well entrenched” with its partners.

       May 31, 2018 Sanford C. Bernstein Strategic Decisions Conference

       124.     On May 31, 2018, the Company attended the Sanford C. Bernstein Strategic

Decisions Conference, during which Defendant Keane was asked about renewals, and stated, “So

I think, one of the things that gives us confidence is the fact that we have very long-term

relationships,” and that “[w]e work very closely with our partners as renewals are coming up” and

“we feel good about where we’re positioned competitively right now.”

       June 13, 2018 Morgan Stanley Financials Conference




                                               38
                            Verified Shareholder Derivative Complaint
         Case 3:19-cv-00130-VAB Document 1 Filed 01/28/19 Page 40 of 72



       125.    On June 13, 2018, the Company attended the Morgan Stanley Financials

Conference, during which Defendant Keane was asked about the Company’s relationship with

Amazon, to which she stated, “ We have a good partnership. . . . I think we have good – Walmart

is a good partner.” She was also asked about renewals, to which she responded, “I’m not afraid

by our competition. I think we feel pretty positive about how we built out what we built out,” and

that “[w]ith the renewals that we’re working on, we have great partnerships, great dialogue going

on.”

       126.    The statements in ¶¶ 109-110, 112-117, and 123-125 were materially false and

misleading, and they failed to disclose material facts necessary to make the statements not false

and misleading. Specifically, the Individual Defendants failed and/or caused the Company to fail

to disclose that: (1) the Company failed to maintain disciplined or consistent underwriting

practices; (2) Synchrony made significant changes to its underwriting practices, including limiting

credit line increases, modifying its new account acquisition strategies, and lowering existing credit

lines; (3) Synchrony’s new underwriting practices dissatisfied key retail partners, including

Walmart and thus damaged the Company’s relationships with key retail partners; (4) the

Company’s partnership with Walmart was in jeopardy as a result of the Company’s underwriting

changes; and (5) the Company failed to maintain internal controls.

       The Emerges as to the Company’s Relationships with its Retail Partners

       July 12, 2018 Wall Street Journal Article

       127.    On July 12, 2018, The Wall Street Journal, in addition to other media outlets,

reported in an article that Walmart was contemplating a move of its branded credit card business

to Capital One and away from Synchrony. The article stated that Walmart was not satisfied with

Synchrony because Walmart “want[ed] Synchrony to approve a higher percentage of applicants.”



                                               39
                            Verified Shareholder Derivative Complaint
         Case 3:19-cv-00130-VAB Document 1 Filed 01/28/19 Page 41 of 72



Moreover, the article noted that executives at Walmart believed that the Company “is keeping too

much of the cards’ revenue” and that Walmart executives “aired those concerns in a meeting with

Synchrony’s board last year.”

       128.    On this news, the price per share of Synchrony stock fell $1.84, or 5.3%, from the

previous day’s closing price, closing at $32.96 on July 12, 2018.

       July 26, 2018 – Walmart Selects Capital One

       129.    On July 26, 2018, Walmart announced that it and Capital One entered into a new,

long-term credit card program agreement where Capital One was to become the exclusive issuer

of Walmart credit cards.

       130.    On this news, the price per share of Synchrony stock fell $3.44, or 10.3% from the

previous day’s trading price, closing at $30.00 per share on July 26, 2018.

       November 1, 2018 Walmart Litigation

       131.    On November 1, 2018, Walmart initiated the Walmart Action, which was reported

on by several media outlets, including The Wall Street Journal.

       132.    On this news, the price per share of Synchrony stock fell $3.01, or 10.2%, from the

previous day’s trading price, closing at $26.43 per share on November 2, 2018.

                           Repurchases During the Relevant Period

       133.    During the period in which the Company made false and misleading statements and

omissions, the Individual Defendants caused the Company to initiate repurchases of its common

stock at artificially inflated prices that substantially damaged the Company. In total, the Company

spent an aggregate amount of over $3.5 billion to repurchase 108,163,292 shares of its own

common stock at artificially inflated prices from November 2016 through September 2018,

inclusive.



                                              40
                           Verified Shareholder Derivative Complaint
         Case 3:19-cv-00130-VAB Document 1 Filed 01/28/19 Page 42 of 72



       134.    As the Company stock was actually only worth $25.32 per share, the price at

closing on November 20, 2018, the Company overpaid approximately $805.1 million in total for

these repurchases.

       135.    According to the Company’s Form 10-K filed with the SEC on February 23, 2017,

in the month of November 2016, the Individual Defendants caused the Company to repurchase

4,534,485 shares of its own common stock at an average price per share of $29.44, for a total cost

to the Company of approximately $133.5 million.

       136.    Due to the artificial inflation of the Company’s stock price caused by

misrepresentations alleged to have been made by the Individual Defendants, the Company paid on

average $4.12 more than the actual worth of each share during the month of November 2016. Thus,

the total over payment by the Company for repurchases of its own stock during the month of

November 2016 was approximately $18.7 million.

       137.    According to the Company’s Form 10-K filed with the SEC on February 23, 2017,

in the month of December 2016, the Individual Defendants caused the Company to repurchase 190

shares of its own common stock at an average price per share of $36.28, for a total cost to the

Company of approximately $6,893.

       138.    Due to the artificial inflation of the Company’s stock price caused by

misrepresentations alleged to have been made by the Individual Defendants, the Company paid on

average $10.96 more than the actual worth of each share during the month of December 2016.

Thus, the total over payment by the Company for repurchases of its own stock during the month

of December 2016 was approximately $2,082.

       139.    According to the Company’s Form 10-Q filed with the SEC on May 1, 2017, in the

month of January 2017, the Individual Defendants caused the Company to repurchase 5,003,822



                                              41
                           Verified Shareholder Derivative Complaint
        Case 3:19-cv-00130-VAB Document 1 Filed 01/28/19 Page 43 of 72



shares of its own common stock at an average price per share of $36.16, for a total cost to the

Company of approximately $180.9 million.

       140.    Due to the artificial inflation of the Company’s stock price caused by

misrepresentations alleged to have been made by the Individual Defendants, the Company paid on

average $10.84 more than the actual worth of each share during the month of January 2017. Thus,

the total over payment by the Company for repurchases of its own stock during January 2017 was

approximately $54.2 million.

       141.   According to the Company’s Form 10-Q filed with the SEC on May 1, 2017, in the

month of February 2017, the Individual Defendants caused the Company to repurchase 1,586,370

shares of its own common stock at an average price per share of $36.06, for a total cost to the

Company of approximately $57.2 million.

       142.    Due to the artificial inflation of the Company’s stock price caused by

misrepresentations alleged to have been made by the Individual Defendants, the Company paid on

average $10.74 more than the actual worth of each share during the month of February 2017. Thus,

the total over payment by the Company for repurchases of its own stock during February 2017 was

approximately $17 million.

       143.   According to the Company’s Form 10-Q filed with the SEC on May 1, 2017, in the

month of March 2017, the Individual Defendants caused the Company to repurchase 87 shares of

its own common stock at an average price per share of $34.30, for a total cost to the Company of

approximately $2,984.

       144.    Due to the artificial inflation of the Company’s stock price caused by

misrepresentations alleged to have been made by the Individual Defendants, the Company paid on

average $8.98 more than the actual worth of each share during the month of March 2017. Thus,



                                             42
                          Verified Shareholder Derivative Complaint
        Case 3:19-cv-00130-VAB Document 1 Filed 01/28/19 Page 44 of 72



the total over payment by the Company for repurchases of its own stock during March 2017 was

approximately $781.

       145.   According to the Company’s Form 10-Q filed with the SEC on July 28, 2017, in

the month of April 2017, the Individual Defendants caused the Company to repurchase 122,602

shares of its own common stock at an average price per share of $34.30, for a total cost to the

Company of approximately $4.2 million.

       146.    Due to the artificial inflation of the Company’s stock price caused by

misrepresentations alleged to have been made by the Individual Defendants, the Company paid on

average $8.98 more than the actual worth of each share during the month of April 2017. Thus, the

total over payment by the Company for repurchases of its own stock during April 2017 was

approximately $1.1 million.

       147.   According to the Company’s Form 10-Q filed with the SEC on July 28, 2017, in

the month of May 2017, the Individual Defendants caused the Company to repurchase 11,677,143

shares of its own common stock at an average price per share of $27.90, for a total cost to the

Company of approximately $325.8 million.

       148.    Due to the artificial inflation of the Company’s stock price caused by

misrepresentations alleged to have been made by the Individual Defendants, the Company paid on

average $2.58 more than the actual worth of each share during the month of May 2017. Thus, the

total over payment by the Company for repurchases of its own stock during May 2017 was

approximately $30.1 million.

       149.   According to the Company’s Form 10-Q filed with the SEC on July 28, 2017, in

the month of June 2017, the Individual Defendants caused the Company to repurchase 4,019,033




                                             43
                          Verified Shareholder Derivative Complaint
         Case 3:19-cv-00130-VAB Document 1 Filed 01/28/19 Page 45 of 72



shares of its own common stock at an average price per share of $27.92, for a total cost to the

Company of approximately $112.2 million.

       150.    Due to the artificial inflation of the Company’s stock price caused by

misrepresentations alleged to have been made by the Individual Defendants, the Company paid on

average $2.60 more than the actual worth of each share during the month of June 2017. Thus, the

total over payment by the Company for repurchases of its own stock during June 2017 was

approximately $10.4 million.

       151.    According to the Company’s Form 10-Q filed with the SEC on October 26, 2017,

in the month of July 2017, the Individual Defendants caused the Company to repurchase 6,543,656

shares of its own common stock at an average price per share of $30.52, for a total cost to the

Company of approximately $199.7 million.

       152.    Due to the artificial inflation of the Company’s stock price caused by

misrepresentations alleged to have been made by the Individual Defendants, the Company paid on

average $5.20 more than the actual worth of each share during the month of July 2017. Thus, the

total over payment by the Company for repurchases of its own stock during July 2017 was

approximately $34 million.

       153.    According to the Company’s Form 10-Q filed with the SEC on October 26, 2017,

in the month of August 2017, the Individual Defendants caused the Company to repurchase

6,321,552 shares of its own common stock at an average price per share of $30.22, for a total cost

to the Company of approximately $191 million.

       154.    Due to the artificial inflation of the Company’s stock price caused by

misrepresentations alleged to have been made by the Individual Defendants, the Company paid on

average $4.90 more than the actual worth of each share during the month of August 2017. Thus,



                                              44
                           Verified Shareholder Derivative Complaint
         Case 3:19-cv-00130-VAB Document 1 Filed 01/28/19 Page 46 of 72



the total over payment by the Company for repurchases of its own stock during August 2017 was

approximately $31 million.

       155.    According to the Company’s Form 10-Q filed with the SEC on October 26, 2017,

in the month of September 2017, the Individual Defendants caused the Company to repurchase

34,322 shares of its own common stock at an average price per share of $29.02, for a total cost to

the Company of approximately $996,024.

       156.    Due to the artificial inflation of the Company’s stock price caused by

misrepresentations alleged to have been made by the Individual Defendants, the Company paid on

average $3.70 more than the actual worth of each share during the month of September 2017. Thus,

the total over payment by the Company for repurchases of its own stock during September 2017

was approximately $126,991.

       157.    According to the Company’s Form 10-K filed with the SEC on February 22, 2018,

in the month of October 2017, the Individual Defendants caused the Company to repurchase 707

shares of its own common stock at an average price per share of $30.99, for a total cost to the

Company of approximately $21,909.

       158.    Due to the artificial inflation of the Company’s stock price caused by

misrepresentations alleged to have been made by the Individual Defendants, the Company paid on

average $5.67 more than the actual worth of each share during the month of October 2017. Thus,

the total over payment by the Company for repurchases of its own stock during October 2017 was

approximately $4,009.

       159.    According to the Company’s Form 10-K filed with the SEC on February 22, 2018,

in the month of November 2017, the Individual Defendants caused the Company to repurchase




                                              45
                           Verified Shareholder Derivative Complaint
         Case 3:19-cv-00130-VAB Document 1 Filed 01/28/19 Page 47 of 72



7,868,289 shares of its own common stock at an average price per share of $34.18, for a total cost

to the Company of approximately $268.9 million.

       160.    Due to the artificial inflation of the Company’s stock price caused by

misrepresentations alleged to have been made by the Individual Defendants, the Company paid on

average $8.86 more than the actual worth of each share during the month of November 2017. Thus,

the total over payment by the Company for repurchases of its own stock during November 2017

was approximately $69.7 million.

       161.    According to the Company’s Form 10-K filed with the SEC on February 22, 2018,

in the month of December 2017, the Individual Defendants caused the Company to repurchase

4,333,075 shares of its own common stock at an average price per share of $37.17, for a total cost

to the Company of approximately $161 million.

       162.    Due to the artificial inflation of the Company’s stock price caused by

misrepresentations alleged to have been made by the Individual Defendants, the Company paid on

average $11.85 more than the actual worth of each share during the month of December 2017.

Thus, the total over payment by the Company for repurchases of its own stock during December

2017 was approximately $51.3 million.

       163.    According to the Company’s Form 10-Q filed with the SEC on April 26, 2018, in

the month of January 2018, the Individual Defendants caused the Company to repurchase

7,244,799 shares of its own common stock at an average price per share of $39.78, for a total cost

to the Company of approximately $288.2 million.

       164.    Due to the artificial inflation of the Company’s stock price caused by

misrepresentations alleged to have been made by the Individual Defendants, the Company paid on

average $14.46 more than the actual worth of each share during the month of January 2018. Thus,



                                              46
                           Verified Shareholder Derivative Complaint
         Case 3:19-cv-00130-VAB Document 1 Filed 01/28/19 Page 48 of 72



the total over payment by the Company for repurchases of its own stock during January 2018 was

approximately $104.8 million.

       165.    According to the Company’s Form 10-Q filed with the SEC on April 26, 2018, in

the month of February 2018, the Individual Defendants caused the Company to repurchase

3,157,902 shares of its own common stock at an average price per share of $38.64, for a total cost

to the Company of approximately $122 million.

       166.    Due to the artificial inflation of the Company’s stock price caused by

misrepresentations alleged to have been made by the Individual Defendants, the Company paid on

average $13.32 more than the actual worth of each share during the month of February 2018. Thus,

the total over payment by the Company for repurchases of its own stock during February 2018 was

approximately $42.1 million.

       167.    According to the Company’s Form 10-Q filed with the SEC on April 26, 2018, in

the month of March 2018, the Individual Defendants caused the Company to repurchase 1,957

shares of its own common stock at an average price per share of $35.20, for a total cost to the

Company of approximately $68,886.

       168.    Due to the artificial inflation of the Company’s stock price caused by

misrepresentations alleged to have been made by the Individual Defendants, the Company paid on

average $9.88 more than the actual worth of each share during the month of March 2018. Thus,

the total over payment by the Company for repurchases of its own stock during March 2018 was

approximately $19,335.

       169.    According to the Company’s Form 10-Q filed with the SEC on July 27, 2018, in

the month of April 2018, the Individual Defendants caused the Company to repurchase 6,280,817




                                              47
                           Verified Shareholder Derivative Complaint
        Case 3:19-cv-00130-VAB Document 1 Filed 01/28/19 Page 49 of 72



shares of its own common stock at an average price per share of $34.29, for a total cost to the

Company of approximately $215.4 million.

       170.    Due to the artificial inflation of the Company’s stock price caused by

misrepresentations alleged to have been made by the Individual Defendants, the Company paid on

average $8.97 more than the actual worth of each share during the month of April 2018. Thus, the

total over payment by the Company for repurchases of its own stock during April 2018 was

approximately $56.3 million.

       171.   According to the Company’s Form 10-Q filed with the SEC on July 27, 2018, in

the month of May 2018, the Individual Defendants caused the Company to repurchase 7,924,541

shares of its own common stock at an average price per share of $35.49, for a total cost to the

Company of approximately $281.2 million.

       172.    Due to the artificial inflation of the Company’s stock price caused by

misrepresentations alleged to have been made by the Individual Defendants, the Company paid on

average $10.17 more than the actual worth of each share during the month of May 2018. Thus, the

total over payment by the Company for repurchases of its own stock during May 2018 was

approximately $80.6 million.

       173.   According to the Company’s Form 10-Q filed with the SEC on October 25, 2018,

in the month of July 2018, the Individual Defendants caused the Company to repurchase 7,702,315

shares of its own common stock at an average price per share of $32.74, for a total cost to the

Company of approximately $252.2 million.

       174.    Due to the artificial inflation of the Company’s stock price caused by

misrepresentations alleged to have been made by the Individual Defendants, the Company paid on

average $7.42 more than the actual worth of each share during the month of July 2018. Thus, the



                                             48
                          Verified Shareholder Derivative Complaint
         Case 3:19-cv-00130-VAB Document 1 Filed 01/28/19 Page 50 of 72



total over payment by the Company for repurchases of its own stock during July 2018 was

approximately $57.2 million.

       175.    According to the Company’s Form 10-Q filed with the SEC on October 25, 2018,

in the month of August 2018, the Individual Defendants caused the Company to repurchase

12,827,329 shares of its own common stock at an average price per share of $30.82, for a total cost

to the Company of approximately $395.3 million.

       176.    Due to the artificial inflation of the Company’s stock price caused by

misrepresentations alleged to have been made by the Individual Defendants, the Company paid on

average $5.50 more than the actual worth of each share during the month of August 2018. Thus,

the total over payment by the Company for repurchases of its own stock during August 2018 was

approximately $70.6 million.

       177.    According to the Company’s Form 10-Q filed with the SEC on October 25, 2018,

in the month of September 2018, the Individual Defendants caused the Company to repurchase

10,978,299 shares of its own common stock at an average price per share of $32.24, for a total cost

to the Company of approximately $353.9 million.

       178.    Due to the artificial inflation of the Company’s stock price caused by

misrepresentations alleged to have been made by the Individual Defendants, the Company paid on

average $6.92 more than the actual worth of each share during the month of September 2018. Thus,

the total over payment by the Company for repurchases of its own stock during September 2018

was approximately $76 million.

       179.    In total, the Company overpaid an aggregate amount of approximately $805.1

million for repurchases of its own stock during the period of time in which the Company made

false and misleading statements and omissions.



                                              49
                           Verified Shareholder Derivative Complaint
         Case 3:19-cv-00130-VAB Document 1 Filed 01/28/19 Page 51 of 72



                                  DAMAGES TO SYNCHRONY

        180.    As a direct and proximate result of the Individual Defendants’ conduct, Synchrony

has lost and expended, and will lose and expend, many millions of dollars.

        181.    Such expenditures include, but are not limited to, legal fees associated with the

Securities Class Action filed against the Company, its CEO, and its CFO, the Walmart Action filed

against the Company, and amounts paid to outside lawyers, accountants, and investigators in

connection thereto.

        182.    Such losses include, but are not limited to, approximately $805.1 million that the

Company overpaid, at the direction of the Individual Defendants, for the Company’s repurchases

of its own stock at artificially inflated prices.

        183.    Additionally, these expenditures include, but are not limited to, handsome

compensation and benefits paid to the Individual Defendants who breached their fiduciary duties

to the Company, including bonuses tied to the Company’s attainment of certain objectives, and

benefits paid to the Individual Defendants who breached their fiduciary duties to the Company.

        184.    As a direct and proximate result of the Individual Defendants’ conduct, Synchrony

has also suffered and will continue to suffer a loss of reputation and goodwill, and a “liar’s

discount” that will plague the Company’s stock in the future due to the Company’s and their

misrepresentations and the Individual Defendants’ breaches of fiduciary duties and unjust

enrichment.

                                  DERIVATIVE ALLEGATIONS

        185.    Plaintiff brings this action derivatively and for the benefit of Synchrony to redress

injuries suffered, and to be suffered, as a result of the Individual Defendants’ breaches of their

fiduciary duties as directors and/or officers of Synchrony, waste of corporate assets, unjust



                                                50
                             Verified Shareholder Derivative Complaint
         Case 3:19-cv-00130-VAB Document 1 Filed 01/28/19 Page 52 of 72



enrichment, and violations of Sections 14(a), 10(b) and 20(a) of the Exchange Act, as well as the

aiding and abetting thereof.

        186.    Synchrony is named solely as a nominal party in this action. This is not a collusive

action to confer jurisdiction on this Court that it would not otherwise have.

        187.    Plaintiff is, and has been continuously at all relevant times, a shareholder of

Synchrony. Plaintiff will adequately and fairly represent the interests of Synchrony in enforcing

and prosecuting its rights, and, to that end, has retained competent counsel, experienced in

derivative litigation, to enforce and prosecute this action.

                             DEMAND FUTILITY ALLEGATIONS

        188.    Plaintiff incorporates by reference and re-alleges each and every allegation stated

above as if fully set forth herein.

        189.    A pre-suit demand on the Board of Synchrony is futile and, therefore, excused. At

the time of filing of this action, the Board consists of the following nine Individual Defendants:

Defendants Keane, Alves, Coviello, Graylin, Guthrie, Hartnack, Naylor, Richie, and Snowe (the

“Directors”). Plaintiff needs only to allege demand futility as to five of the nine Directors who

were on the Board at the time this action was commenced.

        190.    Demand is excused as to all of the Directors because each one of them faces,

individually and collectively, a substantial likelihood of liability as a result of the scheme they

engaged in knowingly or recklessly to make and/or cause the Company to make false and

misleading statements and omissions of material facts, while they caused the Company to overpay

for repurchases of its own stock and one of them engaged in insider sales based on material non-

public information, which renders them unable to impartially investigate the charges and decide

whether to pursue action against themselves and the other perpetrators of the scheme.



                                                51
                             Verified Shareholder Derivative Complaint
         Case 3:19-cv-00130-VAB Document 1 Filed 01/28/19 Page 53 of 72



       191.    In complete abdication of their fiduciary duties, the Directors either knowingly or

recklessly participated in making and/or causing the Company to make the materially false and

misleading statements alleged herein. The fraudulent scheme was, inter alia, intended to make the

Company appear more profitable and attractive to investors. As a result of the foregoing, the

Directors breached their fiduciary duties, face a substantial likelihood of liability, are not

disinterested, and demand upon them is futile, and thus excused.

       192.    Additional reasons that demand on Defendant Keane is futile follow. Defendant

Keane has served as the Company’s President and CEO since February 2014 and as a Company

director since 2013. Thus, as the Company admits, she is a non-independent director. The

Company provides Defendant Keane with her principal occupation, and she receives handsome

compensation, including $13,525,503 in fiscal 2017. Defendant Keane was ultimately responsible

for all of the false and misleading statements and omissions that were made, including those

contained in the foregoing earnings calls and press releases, most of which she personally made

statements in, and the 2016 10-K, which she signed and signed a SOX certification for. As the

Company’s highest officer and as a trusted Company director, she conducted little, if any,

oversight of the Company’s engagement in the scheme to make false and misleading statements,

consciously disregarded her duties to monitor such controls over reporting and engagement in the

scheme, and consciously disregarded her duties to protect corporate assets. Her insider sales before

the fraud was exposed, which yielded at least $1.2 million in proceeds, demonstrate her motive in

facilitating and participating in the fraud. Moreover, Defendant Keane is a defendant in the

Securities Class Action. For these reasons, too, Defendant Keane breached her fiduciary duties,

faces a substantial likelihood of liability, is not independent or disinterested, and thus demand upon

her is futile and, therefore, excused.



                                               52
                            Verified Shareholder Derivative Complaint
         Case 3:19-cv-00130-VAB Document 1 Filed 01/28/19 Page 54 of 72



       193.    Additional reasons that demand on Defendant Alves is futile follow. Defendant

Alves has served as a Company director since November 2015 and serves a member of the Audit

Committee and the Nominating and Corporate Governance Committee. Defendant Alves receives

handsome compensation, including $246,043 in fiscal 2017. As a trusted Company director and

member of the Audit Committee he conducted little, if any, oversight of the Company’s

engagement in the scheme to make false and misleading statements, consciously disregarded his

duties to monitor such controls over reporting and engagement in the scheme, and consciously

disregarded his duties to protect corporate assets. Furthermore, Defendant Alves signed, and thus

personally made the false and misleading statements in, the 2016 10-K. For these reasons, too,

Defendant Alves breached his fiduciary duties, faces a substantial likelihood of liability, is not

independent or disinterested, and thus demand upon him is futile and, therefore, excused.

       194.    Additional reasons that demand on Defendant Coviello is futile follow. Defendant

Coviello has served as a Company director since November 2015 and serves as a member of the

Risk Committee. Defendant Coviello receives handsome compensation, including $228,043 in

fiscal 2017. As a trusted Company director he conducted little, if any, oversight of the Company’s

engagement in the scheme to make false and misleading statements, consciously disregarded his

duties to monitor such controls over reporting and engagement in the scheme, and consciously

disregarded his duties to protect corporate assets. Furthermore, Defendant Coviello signed, and

thus personally made the false and misleading statements in, the 2016 10-K. For these reasons,

too, Defendant Coviello breached his fiduciary duties, faces a substantial likelihood of liability, is

not independent or disinterested, and thus demand upon him is futile and, therefore, excused.

       195.    Additional reasons that demand on Defendant Graylin is futile follow. Defendant

Graylin has served as a Company director since November 2015 and serves as a member of the



                                               53
                            Verified Shareholder Derivative Complaint
           Case 3:19-cv-00130-VAB Document 1 Filed 01/28/19 Page 55 of 72



Risk Committee. Defendant Graylin receives handsome compensation, including $228,043 in

fiscal 2017. As a long-time Company director he conducted little, if any, oversight of the

Company’s engagement in the scheme to make false and misleading statements, consciously

disregarded his duties to monitor such controls over reporting and engagement in the scheme, and

consciously disregarded his duties to protect corporate assets. Furthermore, Defendant Graylin

signed, and thus personally made the false and misleading statements in, the 2016 10-K. For these

reasons, too, Defendant Graylin breached his fiduciary duties, faces a substantial likelihood of

liability, is not independent or disinterested, and thus demand upon him is futile and, therefore,

excused.

       196.    Additional reasons that demand on Defendant Guthrie is futile follow. Defendant

Guthrie has served as a Company director since July 2014, and serves as Chair of the Risk

Committee. Defendant Guthrie receives handsome compensation, including $263,043 in fiscal

2017. As a long-time Company director he conducted little, if any, oversight of the Company’s

engagement in the scheme to make false and misleading statements, consciously disregarded his

duties to monitor such controls over reporting and engagement in the scheme, and consciously

disregarded his duties to protect corporate assets. Furthermore, Defendant Guthrie signed, and thus

personally made the false and misleading statements in, the 2016 10-K. For these reasons, too,

Defendant Guthrie breached his fiduciary duties, faces a substantial likelihood of liability, is not

independent or disinterested, and thus demand upon him is futile and, therefore, excused.

       197.    Additional reasons that demand on Defendant Hartnack is futile follow. Defendant

Hartnack has served as a Company director since July 2014, and serves as Chair of the

Management Development and Compensation Committee.                  Defendant Hartnack receives

handsome compensation, including $477,117 in fiscal 2017. As a long-time Company director he



                                              54
                           Verified Shareholder Derivative Complaint
           Case 3:19-cv-00130-VAB Document 1 Filed 01/28/19 Page 56 of 72



conducted little, if any, oversight of the Company’s engagement in the scheme to make false and

misleading statements, consciously disregarded his duties to monitor such controls over reporting

and engagement in the scheme, and consciously disregarded his duties to protect corporate assets.

Furthermore, Defendant Hartnack signed, and thus personally made the false and misleading

statements in, the 2016 10-K. For these reasons, too, Defendant Hartnack breached his fiduciary

duties, faces a substantial likelihood of liability, is not independent or disinterested, and thus

demand upon him is futile and, therefore, excused.

       198.    Additional reasons that demand on Defendant Naylor is futile follow. Defendant

Naylor has served as a Company director since July 2014 and serves as Chair of the Audit

Committee and as a member of the Management Development and Compensation Committee.

Defendant Naylor receives handsome compensation, including $279,043 in fiscal 2017. As a long-

time Company director and Chair of the Audit Committee he conducted little, if any, oversight of

the Company’s engagement in the scheme to make false and misleading statements, consciously

disregarded his duties to monitor such controls over reporting and engagement in the scheme, and

consciously disregarded his duties to protect corporate assets. Furthermore, Defendant Naylor

signed, and thus personally made the false and misleading statements in, the 2016 10-K. For these

reasons, too, Defendant Naylor breached his fiduciary duties, faces a substantial likelihood of

liability, is not independent or disinterested, and thus demand upon him is futile and, therefore,

excused.

       199.    Additional reasons that demand on Defendant Richie is futile follow. Defendant

Richie has served as a Company director since November 2015, and serves as a member of the

Nominating and Corporate Governance Committee and the Management Development and

Compensation Committee.       Defendant Richie receives handsome compensation, including



                                              55
                           Verified Shareholder Derivative Complaint
           Case 3:19-cv-00130-VAB Document 1 Filed 01/28/19 Page 57 of 72



$236,043 in fiscal 2017. As a trusted Company director she conducted little, if any, oversight of

the Company’s engagement in the scheme to make false and misleading statements, consciously

disregarded her duties to monitor such controls over reporting and engagement in the scheme, and

consciously disregarded her duties to protect corporate assets. Furthermore, Defendant Richie

signed, and thus personally made the false and misleading statements in, the 2016 10-K. For these

reasons, too, Defendant Richie breached her fiduciary duties, faces a substantial likelihood of

liability, is not independent or disinterested, and thus demand upon her is futile and, therefore,

excused.

       200.    Additional reasons that demand on Defendant Snowe is futile follow. Defendant

Snowe has served as a Company director since November 2015, and serves as Chair of the

Nominating and Corporate Governance Committee and as a member of the Audit Committee.

Defendant Snowe receives handsome compensation, including $266,043 in fiscal 2017. As a

trusted Company director and member of the Audit Committee she conducted little, if any,

oversight of the Company’s engagement in the scheme to make false and misleading statements,

consciously disregarded her duties to monitor such controls over reporting and engagement in the

scheme, and consciously disregarded her duties to protect corporate assets. Furthermore,

Defendant Snowe signed, and thus personally made the false and misleading statements in, the

2016 10-K. For these reasons, too, Defendant Snowe breached her fiduciary duties, faces a

substantial likelihood of liability, is not independent or disinterested, and thus demand upon her is

futile and, therefore, excused.

       201.    Additional reasons that demand on the Board is futile follow.

       202.    Demand in this case is excused because the Directors, all of whom are named as

defendants in this action, control the Company and are beholden to each other. The Directors have



                                               56
                            Verified Shareholder Derivative Complaint
         Case 3:19-cv-00130-VAB Document 1 Filed 01/28/19 Page 58 of 72



longstanding business and personal relationships with each other and the other Individual

Defendants that preclude them from acting independently and in the best interests of the Company

and the shareholders. These conflicts of interest precluded the Directors from adequately

monitoring the Company’s operations and internal controls and calling into question the Individual

Defendants’ conduct. Thus, any demand on the Directors would be futile.

       203.    In violation of the Code of Conduct, the Directors conducted little, if any, oversight

of the Company’s internal controls over public reporting and of the Company’s engagement in the

Individual Defendants’ scheme to issue materially false and misleading statements to the public,

and facilitate and disguise the Individual Defendants’ violations of law, including breaches of

fiduciary duty, unjust enrichment, and violations of the Exchange Act. In violation of the Code of

Conduct, the Directors failed to comply with the law. Thus, the Directors face a substantial

likelihood of liability and demand is futile as to them.

       204.    Synchrony has been and will continue to be exposed to significant losses due to the

wrongdoing complained of herein, yet the Directors have not filed any lawsuits against themselves

or others who were responsible for that wrongful conduct to attempt to recover for Synchrony any

part of the damages Synchrony suffered and will continue to suffer thereby. Thus, any demand

upon the Directors would be futile.

       205.    The Individual Defendants’ conduct described herein and summarized above could

not have been the product of legitimate business judgment as it was based on bad faith and

intentional, reckless, or disloyal misconduct. Thus, none of the Directors can claim exculpation

from their violations of duty pursuant to the Company’s charter (to the extent such a provision

exists). As a majority of the Directors face a substantial likelihood of liability, they are self-

interested in the transactions challenged herein and cannot be presumed to be capable of exercising



                                               57
                            Verified Shareholder Derivative Complaint
         Case 3:19-cv-00130-VAB Document 1 Filed 01/28/19 Page 59 of 72



independent and disinterested judgment about whether to pursue this action on behalf of the

shareholders of the Company. Accordingly, demand is excused as being futile.

       206.    The acts complained of herein constitute violations of fiduciary duties owed by

Synchrony officers and directors, and these acts are incapable of ratification.

       207.    The Directors may also be protected against personal liability for their acts of

mismanagement and breaches of fiduciary duty alleged herein by directors’ and officers’ liability

insurance if they caused the Company to purchase it for their protection with corporate funds, i.e.,

monies belonging to the stockholders of Synchrony. If there is a directors’ and officers’ liability

insurance policy covering the Directors, it may contain provisions that eliminate coverage for any

action brought directly by the Company against the Directors, known as, inter alia, the “insured-

versus-insured exclusion.” As a result, if the Directors were to sue themselves or certain of the

officers of Synchrony, there would be no directors’ and officers’ insurance protection.

Accordingly, the Directors cannot be expected to bring such a suit. On the other hand, if the suit

is brought derivatively, as this action is brought, such insurance coverage, if such an insurance

policy exists, will provide a basis for the Company to effectuate a recovery. Thus, demand on the

Directors is futile and, therefore, excused.

       208.    If there is no directors’ and officers’ liability insurance, then the Directors will not

cause Synchrony to sue the Individual Defendants named herein, since, if they did, they would

face a large uninsured individual liability. Accordingly, demand is futile in that event, as well.

       209.    Thus, for all of the reasons set forth above, all of the Directors, and, if not all of

them, at least five of the Directors, cannot consider a demand with disinterestedness and

independence. Consequently, a demand upon the Board is excused as futile.




                                               58
                            Verified Shareholder Derivative Complaint
           Case 3:19-cv-00130-VAB Document 1 Filed 01/28/19 Page 60 of 72



                                           FIRST CLAIM

                         Against Individual Defendants for Violations of
                               Section 14(a) of the Exchange Act

          210.   Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

          211.   The Section 14(a) Exchange Act claims alleged herein are based solely on

negligence. They are not based on any allegation of reckless or knowing conduct by or on behalf

of the Individual Defendants. The Section 14(a) claims alleged herein do not allege and do not

sound in fraud. Plaintiff specifically disclaims any allegations of, reliance upon any allegation of,

or reference to any allegation of fraud, scienter, or recklessness with regard to these nonfraud

claims.

          212.   Section 14(a) of the Exchange Act, 15 U.S.C. § 78n(a)(1), provides that “[i]t shall

be unlawful for any person, by use of the mails or by any means or instrumentality of interstate

commerce or of any facility of a national securities exchange or otherwise, in contravention of

such rules and regulations as the [SEC] may prescribe as necessary or appropriate in the public

interest or for the protection of investors, to solicit or to permit the use of his name to solicit any

proxy or consent or authorization in respect of any security (other than an exempted security)

registered pursuant to section 12 of this title [15 U.S.C. § 78l].”

          213.   Rule 14a-9, promulgated pursuant to § 14(a) of the Exchange Act, provides that no

proxy statement shall contain “any statement which, at the time and in the light of the

circumstances under which it is made, is false or misleading with respect to any material fact, or

which omits to state any material fact necessary in order to make the statements therein not false

or misleading.” 17 C.F.R. §240.14a-9.




                                                59
                             Verified Shareholder Derivative Complaint
         Case 3:19-cv-00130-VAB Document 1 Filed 01/28/19 Page 61 of 72



        214.    Under the direction and watch of the Directors, the 2017 Proxy Statement failed to

disclose that: (1) Synchrony was engaged in the Underwriting Misconduct; (2) Synchrony set

inadequate reserves for probable loan losses; (3) the Company’s relaxed underwriting practices

led to a deterioration in the credit quality of its loan portfolios; (4) the Company anticipated

significant charge-offs across its whole portfolio; (4) Synchrony overstated its net earnings; (5) the

Company’s significant changes in its underwriting guidelines between mid-2016 and the beginning

of 2017 negatively impacted its relationships with key retail partners; and (6) the Company failed

to maintain internal controls.

        215.    Under the direction and watch of the Directors, the 2018 Proxy Statement failed to

disclose that: (1) the Company failed to maintain disciplined or consistent underwriting practices;

(2) Synchrony made significant changes to its underwriting practices, including limiting credit line

increases, modifying its new account acquisition strategies, and lowering existing credit lines; (3)

Synchrony’s new underwriting practices dissatisfied key retail partners, including Walmart and

thus damaged the Company’s relationships with key retail partners; (4) the Company’s partnership

with Walmart was in jeopardy as a result of the Company’s underwriting changes; and (5) the

Company failed to maintain internal controls.

        216.    The Individual Defendants also caused the 2017 and 2018 Proxy Statements to be

false and misleading with regard to executive compensation in that they purported to employ “pay-

for-performance” elements while failing to disclose that the Company’s share price was being

artificially inflated by the false and misleading statements made by the Individual Defendants as

alleged herein, and therefore any compensation based on the Company’s financial performance

was artificially inflated.




                                                60
                             Verified Shareholder Derivative Complaint
         Case 3:19-cv-00130-VAB Document 1 Filed 01/28/19 Page 62 of 72



       217.     The 2017 and 2018 Proxy Statements stated that the Company has “adopted a Code

of Conduct that applies to anyone who works for or represents Synchrony, including all directors,

officers and employees.” The 2017 and 2018 Proxy Statements were also false and misleading

because, despite assertions to the contrary, Synchrony’s Code of Conduct was not followed, as the

Individual Defendants made and/or caused the Company to make the false and misleading

statements discussed herein, while certain of the Individual Defendants engaged in insider trading

while the price of the Company’s stock was artificially inflated as a result of the false and

misleading statements.

       218.     In the exercise of reasonable care, the Individual Defendants should have known

that by misrepresenting or failing to disclose the foregoing material facts, the statements contained

in the 2017 and 2018 Proxy Statements were materially false and misleading. The

misrepresentations and omissions were material to Plaintiff in voting on the matters set forth for

shareholder determination in the 2017 and 2018 Proxy Statements, including, but not limited to,

election of directors, ratification of an independent auditor, and the approval of executive

compensation.

       219.     The false and misleading elements of the 2017 and 2018 Proxy Statements led to

the re-election of Defendants Keane, Alves, Coviello, Graylin, Guthrie, Hartnack, Naylor, Richie,

and Snowe, which allowed them to continue breaching their fiduciary duties to Synchrony.

       220.     The Company was damaged as a result of the Individual Defendants’ material

misrepresentations and omissions in the 2017 and 2018 Proxy Statements.

       221.     Plaintiff on behalf of Synchrony has no adequate remedy at law.

                                        SECOND CLAIM

                 Against Individual Defendants for Violations of Section 10(b)
                             and Rule 10b-5 of the Exchange Act


                                               61
                            Verified Shareholder Derivative Complaint
         Case 3:19-cv-00130-VAB Document 1 Filed 01/28/19 Page 63 of 72




       222.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       223.    The Individual Defendants participated in a scheme to defraud with the purpose

and effect of defrauding Synchrony. Not only is Synchrony now defending claims that it violated

Section 10(b) of the Exchange Act and Rule 10b-5 promulgated thereunder, but the Company itself

is also a victim of the unlawful scheme perpetrated upon Synchrony by the Individual Defendants.

With the price of its common stock trading at artificially-inflated prices due to the Individual

Defendants’ misconduct, the Individual Defendants caused the Company to repurchase billions of

dollars of its own shares on the open market at artificially-inflated prices, damaging Synchrony.

       224.    During the Relevant Period, the Individual Defendants also individually and in

concert, directly and indirectly, by the use and means of instrumentalities of interstate commerce

and/or of the mails, engaged and participated in a continuous course of conduct designed to falsify

the Company’s press releases, public statements made in conference calls, and periodic and current

reports filed with the SEC.

       225.    The Individual Defendants employed devices, schemes and artifices to defraud

while in possession of adverse, material, non-public information and engaged in acts, practices

and a course of conduct that included the making of, or participation in the making of, untrue

and/or misleading statements of material facts and/or omitting to state material facts necessary in

order to make the statements made about Synchrony not misleading.

       226.    The Individual Defendants, as top executives and directors of the Company, are

liable as direct participants in the wrongs complained of herein. Through their positions of control

and authority as directors and officers of the Company, the Individual Defendants were able to and

did control the conduct complained of herein and the content of the public statements disseminated


                                                 62
                              Verified Shareholder Derivative Complaint
         Case 3:19-cv-00130-VAB Document 1 Filed 01/28/19 Page 64 of 72



by Synchrony. The Individual Defendants acted with scienter during the Relevant Period, in that

they either had actual knowledge of the schemes and the misrepresentations and/or omissions of

material facts set forth herein, or acted with reckless disregard for the truth in that they failed to

ascertain and to disclose the true facts, even though such facts were available to them. The

Individual Defendants were the top executives of the Company, or received direct briefings from

them, and were therefore directly responsible for the schemes set forth herein and for the false and

misleading statements and/or omissions disseminated to the public through press releases,

conference calls, and filings with the SEC.

       227.    In addition to each of the Individual Defendants approving the issuance of the

Company’s false and misleading statements while they were serving as a senior executive and/or

director of the Company, made and/or signed the Company’s Form 10-Ks and/or 10-Qs filed with

the SEC during the Relevant Period.

       228.    By virtue of the foregoing, the Individual Defendants have violated § 10(b) of the

Exchange Act, and Rule 10b-5 promulgated thereunder.

       229.    Plaintiff on behalf of Synchrony has no adequate remedy at law.

                                           THIRD CLAIM

       Against Individual Defendants for Violations of Section 20(a) of the Exchange Act

       230.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       231.    The Individual Defendants, by virtue of their positions with Synchrony and their

specific acts, were, at the time of the wrongs alleged herein, controlling persons of Synchrony and

each of its officers and directors who made the false and misleading statements alleged herein

within the meaning of § 20(a) of the Exchange Act. The Individual Defendants had the power and



                                               63
                            Verified Shareholder Derivative Complaint
            Case 3:19-cv-00130-VAB Document 1 Filed 01/28/19 Page 65 of 72



influence and exercised the same to cause Synchrony to engage in the illegal conduct and practices

complained of herein.

       232.     Plaintiff on behalf of Synchrony has no adequate remedy at law.

                                           FOURTH CLAIM

                 Against Individual Defendants for Breach of Fiduciary Duties

       233.     Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       234.     Each Individual Defendant owed to the Company the duty to exercise candor, good

faith, and loyalty in the management and administration of Synchrony’s business and affairs.

       235.     Each of the Individual Defendants violated and breached his or her fiduciary duties

of candor, good faith, loyalty, reasonable inquiry, oversight, and supervision.

       236.     The Individual Defendants’ conduct set forth herein was due to their intentional or

reckless breach of the fiduciary duties they owed to the Company, as alleged herein. The Individual

Defendants intentionally or recklessly breached or disregarded their fiduciary duties to protect the

rights and interests of Synchrony.

       237.     In breach of their fiduciary duties, the Individual Defendants caused the Company

to engage in the Underwriting Misconduct.

       238.     In further breach of their fiduciary duties, the Individual Defendants failed to

maintain an adequate system of oversight, disclosure controls and procedures, and internal

controls.

       239.     Also in breach of their fiduciary duties owed to Synchrony, the Individual

Defendants willfully or recklessly made and/or caused the Company to make false and misleading

statements that failed to disclose that: (1) Synchrony was engaged in the Underwriting Misconduct;



                                               64
                            Verified Shareholder Derivative Complaint
         Case 3:19-cv-00130-VAB Document 1 Filed 01/28/19 Page 66 of 72



(2) Synchrony set inadequate reserves for probable loan losses; (3) the Company’s relaxed

underwriting practices led to a deterioration in the credit quality of its loan portfolios; (4) the

Company anticipated significant charge-offs across its whole portfolio; (4) Synchrony overstated

its net earnings; (5) the Company’s significant changes in its underwriting guidelines between mid-

2016 and the beginning of 2017 negatively impacted its relationships with key retail partners; and

(6) the Company failed to maintain internal controls.

       240.    The Individual Defendants, in further breach of their fiduciary duties, subsequently

made and/or caused the Company to make false and misleading statements that failed to disclose

that: (1) the Company failed to maintain disciplined or consistent underwriting practices; (2)

Synchrony made significant changes to its underwriting practices, including limiting credit line

increases, modifying its new account acquisition strategies, and lowering existing credit lines; (3)

Synchrony’s new underwriting practices dissatisfied key retail partners, including Walmart and

thus damaged the Company’s relationships with key retail partners; (4) the Company’s partnership

with Walmart was in jeopardy as a result of the Company’s underwriting changes; and (5) the

Company failed to maintain internal controls.

       241.    The Individual Defendants failed to correct and/or caused the Company to fail to

rectify any of the wrongs described herein or correct the false and/or misleading statements and

omissions of material fact referenced herein, rendering them personally liable to the Company for

breaching their fiduciary duties.

       242.    In breach of their fiduciary duties, two of the Individual Defendants engaged in

lucrative insider sales while the price of the Company’s common stock was artificially inflated

due to the false and misleading statements of material fact discussed herein. Moreover, while the

price of the Company’s stock was artificially inflated, the Individual Defendants, in further breach



                                              65
                           Verified Shareholder Derivative Complaint
         Case 3:19-cv-00130-VAB Document 1 Filed 01/28/19 Page 67 of 72



of their fiduciary duties, caused the Company to engage in repurchasing over $3.5 billion worth of

Company stock at artificially inflated prices.

        243.     The Individual Defendants had actual or constructive knowledge that the Company

issued materially false and misleading statements, and they failed to correct the Company’s public

statements. The Individual Defendants had actual knowledge of the misrepresentations and

omissions of material facts set forth herein, or acted with reckless disregard for the truth, in that

they failed to ascertain and to disclose such facts, even though such facts were available to them.

Such material misrepresentations and omissions were committed knowingly or recklessly and for

the purpose and effect of artificially inflating the price of the Company’s securities and disguising

insider sales.

        244.     The Individual Defendants had actual or constructive knowledge that they had

caused the Company to improperly engage in the fraudulent schemes set forth herein and to fail to

maintain adequate internal controls. The Individual Defendants had actual knowledge that the

Company was engaging in the fraudulent schemes set forth herein, and that internal controls were

not adequately maintained, or acted with reckless disregard for the truth, in that they caused the

Company to improperly engage in the fraudulent schemes and to fail to maintain adequate internal

controls, even though such facts were available to them. Such improper conduct was committed

knowingly or recklessly and for the purpose and effect of artificially inflating the price of the

Company’s securities and engaging in insider sales. The Individual Defendants, in good faith,

should have taken appropriate action to correct the schemes alleged herein and to prevent them

from continuing to occur.

        245.     These actions were not a good-faith exercise of prudent business judgment to

protect and promote the Company’s corporate interests.



                                               66
                            Verified Shareholder Derivative Complaint
         Case 3:19-cv-00130-VAB Document 1 Filed 01/28/19 Page 68 of 72



       246.    As a direct and proximate result of the Individual Defendants’ breaches of their

fiduciary obligations, Synchrony has sustained and continues to sustain significant damages. As a

result of the misconduct alleged herein, the Individual Defendants are liable to the Company.

       247.    Plaintiff on behalf of Synchrony has no adequate remedy at law.

                                           FIFTH CLAIM

                    Against Individual Defendants for Unjust Enrichment

       248.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       249.    By their wrongful acts, violations of law, and false and misleading statements and

omissions of material fact that they made and/or caused to be made, the Individual Defendants

were unjustly enriched at the expense of, and to the detriment of, Synchrony.

       250.    The Individual Defendants either benefitted financially from the improper conduct

and their making lucrative insider sales or received unjustly lucrative bonuses tied to the false and

misleading statements, or received bonuses, stock options, or similar compensation from

Synchrony that was tied to the performance or artificially inflated valuation of Synchrony, or

received compensation that was unjust in light of the Individual Defendants’ bad faith conduct.

       251.    Plaintiff, as a shareholder and a representative of Synchrony, seeks restitution from

the Individual Defendants and seeks an order from this Court disgorging all profits—including

from insider sales, benefits, and other compensation, including any performance-based or

valuation-based compensation—obtained by the Individual Defendants due to their wrongful

conduct and breach of their fiduciary duties.

       252.    Plaintiff on behalf of Synchrony has no adequate remedy at law.

                                           SIXTH CLAIM

                Against Individual Defendants for Waste of Corporate Assets

                                               67
                            Verified Shareholder Derivative Complaint
         Case 3:19-cv-00130-VAB Document 1 Filed 01/28/19 Page 69 of 72



       253.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       254.    As a further result of the foregoing, the Company will incur many millions of

dollars of legal liability and/or costs to defend unlawful actions, to engage in internal

investigations, and to lose financing from investors and business from future customers who no

longer trust the Company and its products.

       255.    In addition, the Individual Defendants caused the Company to repurchase shares of

its own common stock at artificially inflated prices, thereby wasting the Company’s assets.

       256.    As a result of the waste of corporate assets, the Individual Defendants are each

liable to the Company.

       257.    Plaintiff on behalf of Synchrony has no adequate remedy at law.

                                    PRAYER FOR RELIEF

       FOR THESE REASONS, Plaintiff demands judgment in the Company’s favor against all

Individual Defendants as follows:

               (a)     Declaring that Plaintiff may maintain this action on behalf of Synchrony,

and that Plaintiff is an adequate representative of the Company;

               (b)     Declaring that the Individual Defendants have breached and/or aided and

abetted the breach of their fiduciary duties to Synchrony;

               (c)     Determining and awarding to Synchrony the damages sustained by it as a

result of the violations set forth above from each of the Individual Defendants, jointly and

severally, together with pre-judgment and post-judgment interest thereon;

               (d)     Directing Synchrony and the Individual Defendants to take all necessary

actions to reform and improve its corporate governance and internal procedures to comply with

applicable laws and to protect Synchrony and its shareholders from a repeat of the damaging events

                                               68
                            Verified Shareholder Derivative Complaint
          Case 3:19-cv-00130-VAB Document 1 Filed 01/28/19 Page 70 of 72



described herein, including, but not limited to, putting forward for shareholder vote the following

resolutions for amendments to the Company’s Bylaws or Articles of Incorporation and the

following actions as may be necessary to ensure proper corporate governance policies:

                     1. a proposal to strengthen the Board’s supervision of operations and develop

            and implement procedures for greater shareholder input into the policies and

            guidelines of the Board;

                     2. a provision to permit the shareholders of Synchrony to nominate at least

            five candidates for election to the Board; and

                     3. a proposal to ensure the establishment of effective oversight of compliance

            with applicable laws, rules, and regulations.

               (e)     Awarding Synchrony restitution from Individual Defendants, and each of

them;

               (f)     Awarding Plaintiff the costs and disbursements of this action, including

reasonable attorneys’ and experts’ fees, costs, and expenses; and

               (g)     Granting such other and further relief as the Court may deem just and

proper.




                                               69
                            Verified Shareholder Derivative Complaint
        Case 3:19-cv-00130-VAB Document 1 Filed 01/28/19 Page 71 of 72




                                 JURY TRIAL DEMANDED

   Plaintiff hereby demands a trial by jury.


Dated: January 28, 2019                        Respectfully submitted,


                                               FAXON LAW GROUP, LLC


                                                //s// Eric P. Smith (ct16141)
                                               Eric P. Smith
                                               59 Elm Street
                                               New Haven, CT 06510
                                               Telephone: (203) 624-9500
                                               Facsimile: (203) 624-9100
                                               Email: esmith@faxonlawgroup.com

                                               THE ROSEN LAW FIRM, P.A.
                                               Phillip Kim
                                               275 Madison Avenue, 34th Floor
                                               New York, NY 10016
                                               Telephone: (212) 686-1060
                                               Facsimile: (212) 202-3827
                                               Email: pkim@rosenlegal.com

                                               THE BROWN LAW FIRM, P.C.
                                               Timothy Brown
                                               240 Townsend Square
                                               Oyster Bay, NY 11771
                                               Telephone: (516) 922-5427
                                               Facsimile: (516) 344-6204
                                               Email: tbrown@thebrownlawfirm.net

                                               Counsel for Plaintiff




                                             70
                          Verified Shareholder Derivative Complaint
DocuSign Envelope ID: 580EF580-6B9E-47B0-A5BC-BFAF757C68E0
                      Case 3:19-cv-00130-VAB Document 1 Filed 01/28/19 Page 72 of 72



                                                         VERIFICATION



                         I, Jeffrey Gilbert am the plaintiff in the within action. I have read the foregoing

                complaint and know the contents thereof. The allegations of the complaint are true of my

                personal knowledge, except as to the matters therein stated to be alleged on information

                and belief, and as to those matters I believe them to be true.

                         I declare under penalty of perjury under the laws of the United States that

                the foregoing is true and correct. Executed this _th day of January 2019.
                                                             1/17/2019




                                             _______________________________
                                                       Jeffrey Gilbert
